Exhibit 10.1

 

Execution Version

--------------------------------------------------------------------------------

 

AGREEMENT AND PLAN OF MERGER

 

BY AND AMONG

 

RAINMAKER SYSTEMS, INC.,

 

CW ACQUISITION, INC.,

 

JEFFREY T. McELROY

 

THE SHAREHOLDERS IDENTIFIED ON EXHIBIT A HERETO,

 

AND

 

QUARTER END, INC.

 

Dated as of February 8, 2005

 

--------------------------------------------------------------------------------



--------------------------------------------------------------------------------

 

AGREEMENT AND PLAN OF MERGER

 

AGREEMENT AND PLAN OF MERGER, dated as of February 8, 2005 (this “Agreement”),
by and among RAINMAKER SYSTEMS, INC., a corporation organized under the laws of
Delaware (“Parent”), CW ACQUISITION, INC., a corporation organized under the
laws of Delaware and a wholly owned subsidiary of Parent (“Sub”), QUARTER END,
INC., a corporation organized under the laws of Idaho (the “Company”), the
individuals listed on Exhibit A (each, a “Shareholder” and collectively, the
“Shareholders”) and Jeffrey T. McElroy (the “Representative”). Parent, Sub, the
Company, the Shareholders and the Representative are herein referred to
collectively as the “Parties” and individually as a “Party”.

 

W I T N E S S E T H:

 

WHEREAS, Parent desires to acquire the Company and the Company desires to be
acquired by Parent;

 

WHEREAS, the Board of Directors of the Company (i) has determined that the
Merger (as defined below) is fair to, and in the best interest of, the Company
and the holders of the capital stock of the Company and has declared that the
Merger is advisable, (ii) has approved the Merger and the Transaction Documents
(as defined below) and (iii) has resolved to recommend that the Shareholders
adopt this Agreement;

 

WHEREAS, each Shareholder owns the shares (the “Shares”) of common stock of the
Company set forth opposite such Shareholder’s name on Schedule A to the Company
Disclosure Letter, such Shares being all of the outstanding shares of capital
stock of the Company and such Shareholders have unanimously voted to approve the
Merger;

 

WHEREAS, the Board of Directors of Parent (i) has determined that the Merger (as
defined below) is fair to, and in the best interest of, Parent and the holders
of Parent Common Stock (as defined below; such holders, the “Parent
Stockholders”) and has declared that the Merger is advisable, and (ii) has
approved the Merger and the Transaction Documents (as defined below); and the
Board of Directors of Sub (i) has determined that the Merger (as defined below)
is fair to, and in the best interest of, Sub and the holders of common stock of
Sub and has declared that the Merger is advisable, and (ii) has approved the
Merger and the Transaction Documents (as defined below);

 

WHEREAS, in order to effectuate the foregoing, upon the terms and subject to the
conditions of this Agreement the acquisition will be consummated through a
merger of the Sub with and into the Company, with the Company being the
surviving entity in a transaction intended to qualify for US federal income tax
purposes as a reorganization pursuant to Section 368(a) of the Code (as defined
below) (the “Merger”).

 

2



--------------------------------------------------------------------------------

NOW, THEREFORE, in consideration of the premises and of the mutual covenants,
representations, warranties and agreements herein contained, the Parties
intending to be legally bound agree as follows:

 

ARTICLE 1

 

DEFINITIONS

 

§1. Definitions.

 

§1.1 Defined Terms. When used in this Agreement, the following terms shall have
the respective meanings specified therefor below.

 

“Accredited Investor” means an “accredited investor” as defined in Rule 501(a)
of Regulation D, as amended, under the Securities Act of 1933, as amended.

 

“Affiliate” shall mean, with respect to any Person, any other Person directly or
indirectly controlling, controlled by, or under common control with, such
Person; provided that, for the purposes of this definition, “control”
(including, with correlative meanings, the terms “controlled by” and “under
common control with”), as used with respect to any Person, shall mean the
possession, directly or indirectly, of the power to direct or cause the
direction of the management and policies of such Person, whether through the
ownership of voting securities, by contract or otherwise and provided, further,
that an Affiliate of any Person shall also include (i) any Person that directly
or indirectly owns more than five percent (5%) of any class of capital stock or
other equity interest of such Person, (ii) any officer, director, trustee or
beneficiary of such Person, (iii) any spouse, parent, sibling or descendant of
any Person described in clauses (i) or (ii) above, and (iv) any trust for the
benefit of any Person described in clauses (i) through (iii) above or for any
spouse, issue or lineal descendant of any Person described in clauses (i)
through (iii) above.

 

“Business Day” shall mean any day, other than a Saturday, Sunday or a day on
which banks located in New York, New York, or San Francisco, California, shall
be authorized or required by law to close.

 

“Certificate of Merger” has the meaning set forth in Section 2.1(a).

 

“Certificates” means the stock certificates representing the Company Common
Stock.

 

“Code” shall mean the Internal Revenue Code of 1986, as amended from time to
time and the regulations promulgated and the rulings issued thereunder. Section
references to the Code are to the Code, as in effect at the date of this
Agreement.

 

“Commission” shall mean the Securities and Exchange Commission.

 

“Company Charter” means the Company’s Articles of Incorporation as in effect as
of the date hereof.

 

“Company Common Stock” means the fully paid and non-assessable shares of common
stock, par value $0.10 per share, of the Company.

 

“Company Disclosure Letter” has the meaning set forth in Section 3.

 

3



--------------------------------------------------------------------------------

“Company Intellectual Property” shall mean any Intellectual Property or rights
thereto, owned by the Company or used or held for use in connection with the
business of the Company.

 

“DGCL” means the General Corporation Law of Delaware.

 

“Effective Time” has the meaning set forth in Section 2.1(a).

 

“Escrow Agent” means The Bank of New York Trust Company, N.A., as escrow agent
under the Escrow Agreement.

 

“Escrow Agreement” means the Escrow Agreement among the Shareholders, Parent,
Representative and the Escrow Agent, substantially in the form of Exhibit E.

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended, and the
rules and regulations promulgated thereunder.

 

“ERISA Affiliate” has the meaning set forth in Section 3.22(a).

 

“GAAP” shall mean generally accepted accounting principles of the United States,
as in effect from time to time.

 

“Governmental or Regulatory Authority” shall mean any instrumentality,
subdivision, court, administrative agency, commission, official or other
authority of the United States or any other country or any state, province,
prefect, municipality, locality or other government or political subdivision
thereof, or any quasi-governmental or private body exercising any regulatory,
taxing, importing or other governmental or quasi-governmental authority.

 

“IBCA” means the Idaho Business Corporation Act.

 

“Indebtedness” of any Person shall mean and include (i) indebtedness for
borrowed money or indebtedness issued or incurred in substitution or exchange
for indebtedness for borrowed money, (ii) amounts owing as deferred purchase
price for property or services, including all seller notes and “earn-out”
payments, (iii) indebtedness evidenced by any note, bond, debenture, mortgage or
other debt instrument or debt security, (iv) commitments or obligations by which
such Person assures a creditor against loss (including contingent reimbursement
obligations with respect to letters of credit), (v) indebtedness secured by a
Lien on assets or properties of such Person, (vi) obligations or commitments to
repay deposits or other amounts advanced by and owing to third parties, (vii)
obligations under any interest rate, currency or other hedging agreement or
(viii) guarantees or other contingent liabilities (including so called
take-or-pay or keep-well agreements) with respect to any indebtedness,
obligation, claim or liability of any other Person of a type described in
clauses (i) through (vii) above. Indebtedness shall not, however, include
accounts payable to trade creditors not more than 90 days past due and accrued
expenses, in each case, arising in the ordinary course of business consistent
with past practice and shall not include the endorsement of negotiable
instruments for collection in the ordinary course of business.

 

4



--------------------------------------------------------------------------------

“Intellectual Property” shall mean any of the following: (1) U.S. and non-U.S.
patents, and applications for either; (2) registered and unregistered
trademarks, service marks and other indicia of origin, pending trademark and
service mark registration applications, and intent-to-use registrations or
similar reservations of marks; (3) registered and unregistered copyrights and
mask works, and applications for registration of either; (4) internet domain
names, applications and reservations therefor, uniform resource locators
(“URLs”) and the corresponding Internet sites (collectively, the “Sites”); (5)
trade secrets and proprietary information not otherwise listed in (1) through
(4) above, including unpatented inventions, invention disclosures, moral and
economic rights of authors and inventors (however denominated), confidential
information, technical data, customer lists, corporate and business names, trade
names, trade dress, brand names, know-how, show-how, mask works, formulae,
methods (whether or not patentable), designs, processes, procedures, technology,
source codes, object codes, computer software programs, databases, data
collections and other proprietary information or material of any type, and all
derivatives, improvements and refinements thereof, howsoever recorded, or
unrecorded; and (6) any good will associated with any of the foregoing.

 

“Law” shall mean any statute, law, ordinance, rule or regulation of any
Governmental or Regulatory Authority.

 

“Liens” shall mean liens, security interests, options, rights of first refusal,
claims, easements, mortgages, charges, indentures, deeds of trust, rights of
way, restrictions on the use of real property, encroachments, licenses to third
parties, leases to third parties, security agreements, or any other encumbrances
and other restrictions or limitations on use of real or personal property or
irregularities in title thereto.

 

“Material Adverse Change” or “Material Adverse Effect” shall mean, (i) when used
with respect to the Company or Parent, any materially adverse change in or
effect on the business, assets, liabilities, results of operation, condition
(financial or otherwise) or prospects of the Company or Parent, as the case may
be, or (ii) when used with respect to Company, Parent or Shareholders, as the
case may be, any materially adverse change in or effect on (including any
material delay) the ability of Company, Parent or Shareholders, as the case may
be, to perform their respective obligations hereunder.

 

“Merger Consideration” means, upon consummation of the Merger, the aggregate
consideration which Shareholders shall be entitled to receive pursuant to the
terms of Section 2.3.

 

“Order” shall mean any judgment, order, injunction, decree, writ, permit or
license of any Governmental or Regulatory Authority or any arbitrator.

 

“Parent Commission Filings” shall mean any forms, reports, schedules,
statements, registration statements and other documents filed by Parent pursuant
to the federal securities laws and the Commission’s rules and regulations.

 

“Parent Common Stock” means the common stock, par value $0.001 per share, of
Parent.

 

“Permitted Liens” shall mean (i) Liens reflected in the Latest Balance Sheet,
(ii) Liens consisting of zoning or planning restrictions or regulations,
easements, Permits,

 

5



--------------------------------------------------------------------------------

restrictive covenants, encroachments and other restrictions or limitations on
the use of real property or irregularities in, or exceptions to, title thereto
which, individually or in the aggregate, do not materially detract from the
value of, or impair the use of, such property by the Company and (iii) Liens for
current taxes, assessments or governmental charges or levies not yet due and
payable.

 

“Permitted Transferee” shall mean (a) any Shareholder, (b) the spouse, children,
grandchildren, or great-grandchildren of a Shareholder (a “Family Member”), (c)
a trust established for the sole benefit of a Shareholder or a Family Member of
a Shareholder, and (d) the personal representatives, beneficiaries or estate of
a Shareholder upon the Shareholder’s death, whether transferred by will or
intestacy.

 

“Person” shall mean and include an individual, a partnership, a joint venture, a
corporation, a limited liability company, a limited liability partnership, a
trust, an incorporated organization and a Governmental or Regulatory Authority.

 

“Securities Act” means the Securities Act of 1933, as amended.

 

“Subsidiary” shall mean, with respect to any Person, (i) any corporation more
than 50% of whose stock of any class or classes having by the terms thereof
ordinary voting power to elect a majority of the directors of such corporation
(irrespective of whether or not at the time stock of any class or classes of
such corporation shall have or might have voting power by reason of the
happening of any contingency) is owned by such Person directly or indirectly
through one or more Subsidiaries of such Person and (ii) any partnership,
association, joint venture or other entity in which such Person directly or
indirectly through one or more Subsidiaries of such Person has more than a 50%
equity interest.

 

“Sunset” shall mean Sunset Direct, Inc., a Texas corporation.

 

“Sunset Asset Purchase Agreement” means that certain Asset Purchase Agreement
dated as of July 8, 2004, by and among the Company, as purchaser, Sunset, as
seller, and Douglas Monahan, as sole shareholder of Sunset, as amended by a
First Amendment to Asset Purchase Agreement dated as of July 30, 2004, a Second
Amendment to Asset Purchase Agreement dated as of August 3, 2004, and a Third
Amendment to Asset Purchase Agreement dated as of December 2, 2004.

 

“Sunset Obligations” means the unpaid obligations of the Company in the
aggregate amount of $1,353,400.00 arising under the Sunset Asset Purchase
Agreement consisting of (i) a Promissory Note dated December 2, 2004, made by
the Company to the order of Sunset in the principal amount of $1,090,000.00,
(ii) the “Shareholder Payment” (as defined in the Sunset Asset Purchase
Agreement) payable to Douglas Monahan in the amount of $151,200.00, (iii)
compensation in the amount of $25,000.00 payable to Sunset for certain tax
consequences related to the Sunset Asset Purchase Agreement, and (iv) $87,200.00
in the aggregate payable in equal portions to Jeff McElroy, Clinton J.
Hauptmeier, Dustin Uremovich and Mandonna Namvar (i.e., $21,800 payable to
each).

 

“Transaction Documents” means this Agreement, the Escrow Agreement and all other
documents delivered pursuant hereto or thereto.

 

6



--------------------------------------------------------------------------------

§1.2 Additional Defined Terms. In addition to the terms defined in §1.1, the
following terms shall have the respective meanings assigned thereto in the
Sections indicated below.

 

Defined Term

--------------------------------------------------------------------------------

   Section


--------------------------------------------------------------------------------

Adjustment Statement

   §2.4(c)

Agreed Claims

   §10.3(c)

Agreement

   Preamble

Annual Financial Statements

   §3.7(a)

Articles of Merger

   §2.1(a)

Basket Amount

   §10.2(d)

Certificate of Merger

   §2.1(a)

Closing

   §2.2

Closing Date

   §2.2

Closing Date Balance Sheet

   §2.4(b)

Common Stock

   §3.5

Company

   Preamble

Company Property

   §3.23(a)

Contested Adjustments

   §2.4(c)

Contested Adjustment Notice

   §2.4(c)

Contract

   §3.3(a)

Current Asset Value Shortfall

   §2.4(a)

Employee Benefit Plans

   §3.22(a)

Environmental Law

   §3.23(a)

ERISA

   §3.22(a)

Escrow

   §2.6

Escrow Fund

   §2.6

Estimated Closing Date Balance Sheet

   §2.4(a)

Excess Professional Fees

   §11.1

Indemnified Party

   §10.3(a)

Indemnifying Party

   §10.3(a)

Independent Accountant

   §2.4(c)

IRS

   §3.22(b)

Latest Balance Sheet

   §3.7(a)

Latest Financial Statements

   §3.7(a)

Loss Certificate

   §10.3(a)

Losses

   §10.2(a)

Multiemployer Plan

   §3.22(f)

Overlap Period

   §9.1(b)

Permit

   §3.26

Pre-Closing Periods

   §3.15(b)

Professional Fees

   §11.1

Parent

   Preamble

Parent Indemnitee

   §10.2(a)

Representative

   Preamble

Returns

   §3.15(a)

Settlement Amount Certificate

   §2.4(b)

Shareholders

   Preamble

Shares

   Third Recital

Sites

   §1.1

Surviving Corporation

   §2.1(b)

Taxes

   §3.15(d)

Tax Matter

   §8.3(a)

URLs

   §1.1

VEBAs

   §3.22(a)

WARN

   §3.21(l)

 

7



--------------------------------------------------------------------------------

§1.3 Construction. In this Agreement, unless the context otherwise requires:

 

(a) any reference in this Agreement to “writing” or comparable expressions
includes a reference to facsimile transmission or comparable means of
communication;

 

(b) words expressed in the singular number shall include the plural and vice
versa, words expressed in the masculine shall include the feminine and neuter
gender and vice versa;

 

(c) references to Articles, Sections, Exhibits, Schedules and Recitals are
references to articles, sections, exhibits, Schedules and recitals of this
Agreement;

 

(d) reference to “day” or “days” are to calendar days;

 

(e) this “Agreement” or any other agreement or document shall be construed as a
reference to this Agreement or, as the case may be, such other agreement or
document as the same may have been, or may from time to time be, amended,
varied, novated or supplemented; and

 

(f) “include,” “includes,” and “including” are deemed to be followed by “without
limitation” whether or not they are in fact followed by such words or words of
similar import.

 

§1.4 Schedules and Exhibits. The Schedules and Exhibits to this Agreement are
incorporated into and form an integral part of this Agreement. If an Exhibit is
a form of agreement, such agreement, when executed and delivered by the parties
thereto, shall constitute a document independent of this Agreement.

 

§1.5 Knowledge. Where any representation or warranty contained in this Agreement
is expressly qualified by reference to the knowledge of Shareholders or the
Company, each Shareholder confirms that he has made due and diligent inquiry as
to the matters that are the subject of such representations and warranty as
appropriate and consistent with the position held by such Shareholder and the
length of time such position has been held.

 

ARTICLE 2

 

MERGER

 

§2.1 The Merger.

 

(a) Upon the terms and subject to the conditions of this Agreement, on the
Closing, a certificate of merger (the “Certificate of Merger”) shall be duly
prepared and appropriately executed by Sub and filed with the Secretary of State
of the State of Delaware in accordance with the DGCL and articles of merger (the
“Articles

 

8



--------------------------------------------------------------------------------

of Merger”) shall be duly prepared and appropriately executed by Company and
filed with the Secretary of State of the State of Idaho in accordance with the
IBCA. The Certificate of Merger and the Articles of Merger shall provide the
Merger to be effective upon their filing, such date and time being, the
“Effective Time.”

 

(b) Upon the terms and subject to the conditions set forth in this Agreement and
in accordance with the IBCA and the DGCL, at the Effective Time, Sub shall be
merged with and into the Company, and the separate corporate existence of Sub
shall cease, and the Company shall continue as the surviving corporation under
the laws of the State of Idaho (the “Surviving Corporation”).

 

(c) From and after the Effective Time, the Merger shall have the effects set
forth in Section 259(a) of the DGCL and Section 1107 of the IBCA.

 

§2.2 Closing. The closing of the Merger (the “Closing”) shall take place at
10:00 A.M. Pacific Standard Time at the offices of White & Case LLP, Three
Embarcadero Center, 22nd Floor, San Francisco, California 94111, on February 8,
2005 (the “Closing Date”), which is the date of this Agreement, or such other
time or place as the parties may mutually agree.

 

§2.3 Conversion of Company Common Stock. Upon the terms and subject to the
conditions of this Agreement, at the Effective Time, by virtue of the Merger and
without any action on the part of any Party, the following shall occur:

 

(a) Conversion of Company Common Stock. Subject to Sections 2.4 and 2.6, each
share of the Company Common Stock issued and outstanding immediately prior to
the Effective Time (other than shares held in the Company’s treasury), shall be
converted into and represent the right to receive 2.7685388 shares of Parent
Common Stock, provided that in no event will the aggregate consideration issued
upon conversion of all Company Common Stock exceed 3,320,400 shares of Parent
Common Stock (inclusive of the shares of Parent Common Stock deposited into the
Escrow pursuant to Section 2.6).

 

(b) Cancellation of Treasury Stock. Each share of Company Common Stock held in
the Company’s treasury immediately prior to the Effective Time shall be
canceled, retired and cease to exist.

 

(c) Fractional Shares. No certificates or scrip representing fractional shares
of Parent Common Stock shall be issued to Shareholders upon conversion of
Company Common Stock into shares of Parent Common Stock in the Merger, but
rather each such fractional share, if any, shall be rounded up to the next whole
share of Parent Common Stock.

 

(d)Conversion of Sub Common Stock. Each share of common stock of Sub issued and
outstanding immediately prior to the Effective Time shall be converted into and
thereafter evidence one fully paid and non-assessable share of common stock of
the Surviving Corporation.

 

9



--------------------------------------------------------------------------------

§2.4 Merger Consideration Adjustments.

 

(a) Pre-Closing Adjustments. The Company has delivered to Parent an estimated
consolidated balance sheet for the Company (the “Estimated Closing Date Balance
Sheet”) and an estimated calculation of the Current Asset Value Shortfall, in
each case, measured as of the Closing Date. The Company shall also provide
Parent with copies of all work papers and other documents and data as were used
to prepare the Estimated Closing Date Balance Sheet. If the Estimated Closing
Date Balance Sheet shows a Current Asset Value Shortfall, the Merger
Consideration allocated to each Shareholder shall be reduced by such
Shareholder’s pro rata share of the aggregate amount of such Current Asset Value
Shortfall, and the amount of Parent Common Stock to be issued to each of the
Shareholders, as set forth in Section 2.3, shall be adjusted accordingly on a
pro rata basis for each Shareholder. As used herein, “Current Asset Value
Shortfall” means the amount by which (x) total liabilities, excluding deferred
revenue, minus current assets (in each case, determined on a consolidated basis
for the Company) exceeds (y) $3,700,000.00.

 

(b) Post Closing Adjustments. As soon as practicable after the Closing Date,
Parent shall cause its accountants to prepare and deliver to the Representative
a consolidated balance sheet for the Company (the “Closing Date Balance Sheet”)
and a calculation of the Current Asset Value Shortfall, in each case, measured
as of the close of business on the Closing Date, prepared in accordance with
GAAP. Parent shall endeavor in good faith to cause its accountants to deliver
the Closing Date Balance Sheet and calculation of the Current Asset Value
Shortfall within 60 days after the Closing Date. Parent shall also make
available to the Representative copies of all work papers and other documents
and data as was used to calculate the Closing Date Balance Sheet. The
Representative shall have the right to dispute the Closing Date Balance Sheet
(and any items therein) and the accompanying calculation of the Current Asset
Value Shortfall and make any proposed adjustments thereto as provided in Section
2.4(c) below. If it is determined there is a Current Asset Value Shortfall in
excess of the estimated Current Asset Value Shortfall, the excess Current Asset
Value Shortfall shall be deducted on a pro rata basis based upon the number of
shares of Parent Common Stock initially withheld from each Shareholder and
originally delivered to the Escrow Agent pursuant to Section 2.6, to Parent on
the Settlement Date from the Escrow Fund.

 

(c) Dispute Resolution Procedures. The Representative shall have until thirty
(30) days after the delivery of the Closing Date Balance Sheet and the
accompanying Current Asset Value Shortfall calculation to review such
calculation and propose any adjustments thereto. All adjustments proposed by the
Representative shall be set out in detail in a written statement delivered to
Parent (the “Adjustment Statement”) and shall be incorporated into the Closing
Date Balance Sheet, unless Parent shall object in writing to such proposed
adjustments (the proposed adjustment or adjustments to which Parent objects are
referred to herein as the “Contested Adjustments” and Parent’s objection notice
is referred to herein as the “Contested Adjustment Notice”) within thirty (30)
days of delivery by the Representative to Parent of the Adjustment Statement. If
Parent delivers a Contested Adjustment Notice to the

 

10



--------------------------------------------------------------------------------

Representative, Parent and the Representative shall attempt in good faith to
resolve their dispute regarding the Contested Adjustments, but if a final
resolution thereof is not obtained within ten (10) days after Parent delivers to
the Representative said Contested Adjustment Notice, either Parent or the
Representative may retain for the benefit of all the parties hereto a nationally
recognized independent accounting firm acceptable to both the Representative and
Parent (the “Independent Accountant”) to resolve any remaining disputes
concerning the Contested Adjustments. If the Independent Accountant is retained,
then (i) the Representative and Parent shall each submit to the Independent
Accountant in writing not later than fifteen (15) days after the Independent
Accountant is retained their respective positions with respect to the Contested
Adjustments, together with such supporting documentation as they deem necessary
or as the Independent Accountant requests, and (ii) the Independent Accountant
shall, within thirty (30) days after receiving the positions of both the
Representative and Parent and all supplementary supporting documentation
requested by the Independent Accountant, render its decision as to the Contested
Adjustments, which decision shall be final and binding on, and nonappealable by,
the Representative and Parent. The fees and expenses of the Independent
Accountant shall be paid one-half by the Shareholders and one-half by Parent.
The decision of the Independent Accountant shall also include a certificate of
the Independent Accountant setting forth the final Current Asset Value Shortfall
calculation measured as of the Closing Date (the “Settlement Amount
Certificate”). The Closing Date Balance Sheet shall be deemed to include all
proposed adjustments not disputed by Parent and those adjustments accepted or
made by the decision of the Independent Accountant in resolving the Contested
Adjustments.

 

(d) Settlement Date. There shall be a “Settlement Date” after the calculation of
the Current Asset Value Shortfall measured as of the Closing Date which shall
mean the following, as applicable:

 

(i) If the Representative has not timely delivered an Adjustment Statement to
Parent, thirty-five (35) days after the date the Representative receives the
Current Asset Value Shortfall calculation;

 

(ii) If the Representative has timely delivered an Adjustment Statement and
Parent has not timely delivered a Contested Adjustment Notice, thirty-five (35)
days after the date Parent receives the Adjustment Statement;

 

(iii) If the Representative and Parent have any disputes regarding Contested
Adjustments and they resolve those disputes, five (5) business days after such
resolution;

 

(iv) Five (5) Business Days after the Independent Accountant delivers the
Settlement Amount Certificate, if applicable;

 

(v) On the earlier of (A) the earliest practicable date after the audit of the
Company’s financial statements for the year ending December 31, 2005, and (B)
the 365th day following the Closing Date, if Parent has not yet delivered to the
Representative the Closing Date Balance Sheet;

 

11



--------------------------------------------------------------------------------

(vi) Such other date as shall be mutually agreed between the Representative and
Parent.

 

§2.5 Mechanics of Exchange.

 

(a) At the Effective Time, each Shareholder will be entitled to receive and,
upon surrender to Parent of one or more Certificates representing the Company
Common Stock held by such Shareholder, Parent shall be obligated, as soon as
reasonably practicable (and in any event no later than seven (7) Business Days)
after receipt of such Certificates, to deliver certificates representing that
number of shares of Parent Common Stock into which the shares of Company Common
Stock held by such Shareholder are converted pursuant to Section 2.3 (as
adjusted pursuant to Section 2.4), less the number of shares of Parent Common
Stock to be delivered to the Escrow Agent pursuant to Section 2.6. The shares of
Parent Common Stock into which the shares of Company Common Stock convert in the
Merger shall be deemed to have been issued at the Effective Time.

 

(b) Parent may, at its option, meet its obligations under this Section 2.5
through a bank or trust company or other entity selected by Parent to act as
exchange agent in connection with the Merger.

 

§2.6 Escrow Fund. At the Closing Date, Parent shall deliver 830,100 shares of
Parent Common Stock (the “Escrow Fund”) to the Escrow Agent, which shall be held
in escrow (the “Escrow”) subject to the Escrow Agreement for the purposes of
securing the Shareholders’ indemnity obligations under this Agreement. The
Shareholders have requested that the shares of Parent Common Stock deposited
into the Escrow pursuant to the preceding sentence be allocated among the
Shareholders as set forth on Schedule B to the Company Disclosure Letter. Shares
of Parent Common Stock deposited into the Escrow Fund in respect of each
Shareholder as set forth on such Schedule B shall be deducted from the number of
shares of Parent Common Stock otherwise deliverable to each such Shareholder
pursuant to Section 2.3 (as adjusted pursuant to Section 2.4). In accordance
with the terms of the Escrow Agreement, twelve months following the Closing Date
(or, if such date is not on a Business Day, the first Business Day thereafter),
the Escrow Agent will deliver all shares of Parent Common Stock remaining in the
Escrow Fund to the Shareholders on a pro rata basis (calculated based upon the
relative allocations among the Shareholders set forth on Schedule B to the
Company Disclosure Letter) to the addresses listed on the Company’s stock
records or to an address or account designated by any such Shareholder or the
Representative to the Escrow Agent in writing at least ten (10) Business Days
prior to such date. Subject to and in accordance with the terms of the Escrow
Agreement, the Escrow Agent may withhold from such delivery the equivalent of
any amounts then in dispute or otherwise relating to indemnification obligations
arising under this Agreement, provided that the withheld amount, to the extent
not ultimately applied in satisfaction of indemnification obligations, shall be
delivered to the Shareholders as described above.

 

12



--------------------------------------------------------------------------------

§2.7 Lock-Up; Securities Laws Restrictions; Legend.

 

(a) Except for (x) Jeffrey M. Ryan, who shall not be subject to the restriction
set forth in this Section 2.7(a), and (y) Dean Cooper, who agrees that all of
the shares of Parent Common Stock deliverable to him pursuant to the terms of
this Agreement shall not be sold, transferred, pledged, disposed of or
encumbered, other than to a Permitted Transferee, for the period beginning on
the Closing Date and ending on the date falling 181 days after the Closing Date,
each Shareholder agrees that the shares of Parent Common Stock deliverable to
such Shareholder pursuant to the terms of this Agreement shall not be sold,
transferred, pledged, disposed of or encumbered, other than to a Permitted
Transferee, for the period beginning on the Closing Date and ending (i) as to
100% of such securities, on the date falling 181 days after the Closing Date,
(ii) as to 50% of such securities, on the date falling 274 days after the
Closing Date and (iii) as to 25% of such securities, on the date falling 366
days after the Closing Date.

 

(b) Notwithstanding the preceding Section 2.7(a), each Shareholder agrees that
all sales, transfers, pledges, disposals or encumbrances of shares of Parent
Common Stock (including to any Permitted Transferee) shall be effected in
compliance with all applicable federal and state securities laws.

 

(c) (i) Each certificate representing shares of Parent Common Stock shall bear a
legend stating:

 

“THE ISSUANCE AND SALE OF THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE
NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE “ACT”), OR
APPLICABLE STATE SECURITIES LAWS AND THESE SECURITIES MAY NOT BE SOLD OR
TRANSFERRED UNLESS (I) A REGISTRATION STATEMENT COVERING SUCH SALE AND TRANSFER
IS EFFECTIVE UNDER THE ACT OR (II) THE TRANSACTION IS EXEMPT FROM REGISTRATION
UNDER THE ACT, AND IF THE ISSUER REQUESTS, AN OPINION SATISFACTORY TO THE ISSUER
TO SUCH EFFECT HAS BEEN RENDERED BY COUNSEL.”

 

(ii) Each certificate representing shares of Parent Common Stock subject to the
lock-up described in the preceding Section 2.7(a) shall also bear an additional
legend stating:

 

“THE SECURITIES REPRESENTED BY THIS CERTIFICATE ARE SUBJECT TO A CONTRACTUAL
LOCK-UP PERIOD PURSUANT TO THAT CERTAIN AGREEMENT AND PLAN OF MERGER AMONG THE
ISSUER, QUARTER END, INC., THE REPRESENTATIVE AND THE SHAREHOLDERS PARTY
THERETO. PRIOR TO THE EXPIRATION OF SUCH LOCK-UP PERIOD, SUCH SECURITIES MAY NOT
BE SOLD, TRANSFERRED, PLEDGED, DISPOSED OF, ENCUMBERED OR ASSIGNED AND THE
ISSUER SHALL NOT BE REQUIRED TO GIVE EFFECT TO ANY ATTEMPTED SALE, TRANSFER,
PLEDGE, DISPOSAL, ENCUMBRANCE OR ASSIGNMENT. UPON THE WRITTEN REQUEST OF THE
HOLDER OF THIS CERTIFICATE, THE ISSUER AGREES TO REMOVE THIS

 

13



--------------------------------------------------------------------------------

RESTRICTIVE LEGEND (AND ANY STOP ORDER PLACED WITH ITS TRANSFER AGENT) WHEN THE
LOCK-UP PERIOD HAS EXPIRED.”

 

§2.8 Withholding Rights. Parent shall be entitled to deduct and withhold from
the consideration otherwise payable to any Person pursuant to this Article 2
such amounts as it is required to deduct and withhold with respect to the making
of such payment under any provision of federal, state, local or foreign laws
relating to Taxes. To the extent that amounts are so withheld by Parent, such
amounts shall be treated for all purposes of this Agreement as having been paid
to the Shareholders in respect of which such deduction and withholding was made
by Parent, and Parent shall remit such withheld amounts to the appropriate tax
authorities. Such withholding may be made from any transfer of shares of Parent
Common Stock otherwise required to be made pursuant to Section 2.3.

 

§2.9 Additional Action. The Surviving Corporation may, at any time after the
Effective Time, take any action, including executing and delivering any
document, in the name and on behalf of either or both of the Company and Sub,
reasonably necessary in order to consummate the transactions contemplated by
this Agreement. The parties shall at any time after the Effective Time, take any
commercially reasonable action, including executing and delivering any document,
reasonably necessary in order to consummate the transactions contemplated by
this Agreement

 

§2.10 No Further Rights to Transfer. At and after the Effective Time, each
Shareholder shall cease to have any rights as a shareholder of the Company,
except as otherwise required by applicable law and except for, in the case of a
holder of a Certificate (other than shares of Company Common Stock to be
canceled pursuant to Section 2.3), the right to surrender his or her Certificate
in exchange for payment of the applicable portion of the Merger Consideration,
and no transfer of shares of Company Common Stock shall be made on the stock
transfer books of the Surviving Corporation. At the close of business on the day
of the Effective Time the stock ledger of the Company with respect to Company
Common Stock shall be closed.

 

§2.11 Articles of Incorporation of the Surviving Corporation. The Company
Charter, as in effect immediately prior to the Effective Time, shall be the
Articles of Incorporation of the Surviving Corporation and shall be amended as
of the Effective Time in the form of Exhibit F.

 

§2.12 By-Laws of the Surviving Corporation. The By-laws of the Company, as in
effect immediately prior to the Effective Time, shall be the By-laws of the
Surviving Corporation and shall be amended as of the Effective Time in the form
of Exhibit G.

 

§2.13 Directors and Officers of the Surviving Corporation. At the Effective
Time, the directors of Sub immediately prior to the Effective Time shall be the
directors of the Surviving Corporation, each of such directors to hold office,
subject to the applicable provisions of the Articles of Incorporation and
By-laws of the Surviving Corporation, until their respective successors shall be
duly elected or appointed and

 

14



--------------------------------------------------------------------------------

qualified. At the Effective Time, the officers of the Company immediately prior
to the Effective Time shall, subject to the applicable provisions of the
Articles of Incorporation and By-laws of the Surviving Corporation, be the
officers of the Surviving Corporation until their respective successors shall be
duly elected or appointed and qualified.

 

§2.14 Intent to Qualify as Reorganization; No Tax Representations by Parent. The
Parties intend to adopt this Agreement and the Merger as a plan of
reorganization under Section 368(a) of the Code. However, neither Parent nor any
attorney, accountant or other advisor of Parent has made, nor makes any
representations or warranties to Company or to the Shareholders regarding the
tax treatment of the Merger and any other transactions contemplated by this
Agreement or the Merger, whether the Merger will qualify as a plan of
reorganization under Section 368(a) of the Code, or any of the tax consequences
to the Shareholders of this Agreement, the Merger or any of the transactions
contemplated hereby or thereby, and the Company and the Shareholders acknowledge
that Company and the Shareholders are relying solely on their own tax advisors
in connection with this Agreement and the transactions contemplated by this
Agreement.

 

ARTICLE 3

 

REPRESENTATIONS OF COMPANY AND SHAREHOLDERS

 

§3. Representations of Company and Shareholders. Except as set forth in the
corresponding schedules of the disclosure letter delivered by the Company and
the Shareholders to Parent and Sub upon or prior to entering into this Agreement
(the “Company Disclosure Letter”), as of the date of this Agreement, Company and
each Shareholder, jointly and severally, each represent, warrant and agree as
follows:

 

§3.1 Existence and Good Standing of the Company. The Company is a corporation
duly organized, validly existing and in good standing under the laws of the
State of Idaho. The Company has all requisite corporate power and authority to
own its property and to carry on its business as now being conducted. The
Company is duly qualified to do business and is in good standing in each
jurisdiction in which the character or location of the properties owned, leased
or operated by the Company or the nature of the business conducted by the
Company makes such qualification necessary, except for such jurisdictions where
the failure to be so qualified or licensed and in good standing would not have a
Material Adverse Effect with respect to the Company.

 

§3.2 Authority and Enforceability. Each Shareholder has the power and authority
to execute and deliver this Agreement and the other instruments and agreements
to be executed and delivered by such Shareholder as contemplated hereby. Each
Shareholder has the power and authority to consummate the transactions
contemplated hereby and by the other instruments and agreements to be executed
and delivered by such Shareholder as contemplated hereby. The Company has the
corporate power and authority to execute and deliver this Agreement and the
other instruments and agreements to be executed and delivered by the Company as
contemplated hereby. The Company has the corporate power and authority to
consummate the transactions contemplated

 

15



--------------------------------------------------------------------------------

 

hereby and by the other instruments and agreements to be executed and delivered
by the Company as contemplated hereby. This Agreement and all other instruments
and agreements to be executed and delivered by the Shareholders and the Company
as contemplated hereby, when delivered in accordance with the terms hereof,
assuming the due execution and delivery of this Agreement and each such other
document by the other parties hereto and thereto, shall have been duly executed
and delivered by each Shareholder and the Company and shall be valid and binding
obligations of each Shareholder and the Company, enforceable against each
Shareholder and the Company in accordance with their terms, except to the extent
that their enforceability may be subject to applicable bankruptcy, insolvency,
reorganization, moratorium or similar laws affecting the enforcement of
creditors’ rights generally and to general equitable principles.

 

§3.3 Consents and Approvals; No Violations. (a) The execution and delivery of
this Agreement by the Shareholders and the Company do not, the execution and
delivery by the Shareholders and the Company of the other instruments and
agreements to be executed and delivered by the Shareholders and the Company, as
the case may be, as contemplated hereby will not and the consummation by the
Shareholders and the Company of the transactions contemplated hereby and thereby
will not result in a violation or breach of, conflict with, constitute (with or
without due notice or lapse of time or both) a default (or give rise to any
right of termination, cancellation, payment or acceleration) under, or result in
the creation of any Lien on any of the properties or assets of any Shareholder
or the Company under: (1) any provision of the articles of incorporation or
by-laws of the Company; (2) subject to obtaining and making any of the
approvals, consents, notices and filings referred to in paragraph (b) below, any
Law applicable to any Shareholder, the Company or by which any of their
respective properties or assets may be bound; (3) any of the terms, conditions
or provisions of any note, bond, mortgage, indenture, guarantee, license,
franchise, permit, agreement, understanding arrangement, contract, commitment,
lease, franchise agreement or other instrument or obligation (whether oral or
written) (each, including all amendments thereto, a “Contract”) to which any
Shareholder, the Company is a party, or by which they or any of their respective
properties or assets is bound.

 

(a) Except as set forth on Schedule 3.3(b) to the Company Disclosure Letter, no
consent, approval or action of, filing with or notice to any Governmental or
Regulatory Authority or private third party (including a spousal consent) is
necessary or required under any of the terms, conditions or provisions of any
Law or Order applicable to any Shareholder or the Company or by which any of
their respective properties or assets may be bound, any Contract to which any
Shareholder or the Company is a party or by which any of them or any of their
respective assets or properties may be bound, for the execution and delivery of
this Agreement by the Shareholders and the Company, the performance by the
Shareholders and the Company of their respective obligations hereunder or the
consummation of the transactions contemplated hereby (including fulfilling any
conditions set forth in Article 6).

 

§3.4 [Reserved.]

 

16



--------------------------------------------------------------------------------

§3.5 Capital Stock. The Company has an authorized capitalization consisting of
100,000,000 shares of common stock, $0.10 par value (“Common Stock”), of which
1,199,333 shares are issued and outstanding and no shares are held in the
Company’s treasury. All such outstanding shares of capital stock have been duly
authorized and validly issued, are fully paid and nonassessable and are not
subject to, nor were they issued in violation of, any preemptive rights. Except
as described above, no shares of capital stock of the Company are authorized,
issued, outstanding or reserved for issuance. There are no outstanding or
authorized options, warrants, rights, subscriptions, claims of any character,
agreements, obligations, convertible or exchangeable securities, or other
commitments contingent or otherwise, relating to the capital stock of, or other
equity or voting interest in, the Company, pursuant to which the Company is or
may become obligated to issue, deliver or sell or cause to be issued, delivered
or sold, shares of Common Stock, any other shares of the capital stock of or
other equity or voting interest in, the Company or any securities convertible
into, exchangeable for, or evidencing the right to subscribe for or acquire, any
shares of the capital stock of or other equity or voting interest in, the
Company. There are no outstanding or authorized stock appreciation, phantom
stock, profit participation or similar rights with respect to the capital stock
of, or other equity or voting interest in, the Company. The Company has no
authorized or outstanding bonds, debentures, notes or other Indebtedness the
holders of which have the right to vote (or convertible into, exchangeable for,
or evidencing the right to subscribe for or acquire securities having the right
to vote) with the stockholders of the Company on any matter. There are no
Contracts to which the Company is a party or by which they are bound to (i)
repurchase, redeem or otherwise acquire any shares of capital stock of, or other
equity or voting interest in, the Company or any other Person or (ii) vote or
dispose of any shares of capital stock of, or other equity or voting interest
in, the Company. There are no irrevocable proxies and no voting agreements with
respect to any equity or voting interest in, the Company.

 

§3.6 Subsidiaries and Investments. The Company has no Subsidiaries, nor does the
Company otherwise own, directly or indirectly, any capital stock of, or other
equity, ownership or voting interest in, any Person.

 

§3.7 Financial Statements.

 

(a) The Company has delivered to Parent true and complete copies of (i) the
unaudited balance sheets, as of December 31, 2002 and December 31, 2003, of the
Company and the related unaudited statements of income, shareholders’ equity and
cash flows of the Company for each of the years then ended (collectively, the
“Annual Financial Statements”), and (ii) the unaudited balance sheet, as of
January 31, 2005, of the Company (the “Latest Balance Sheet”) and the related
unaudited statements of income, shareholders’ equity and cash flows of the
Company for the twelve months then ended (such statements and the Company Latest
Balance Sheet being herein referred to as the “Latest Financial Statements”).

 

(b) The Annual Financial Statements and the Latest Financial Statements are
based upon the information contained in the books and records of the Company and
fairly present the financial condition of the Company as of the dates

 

17



--------------------------------------------------------------------------------

thereof and results of operations for the periods referred to therein. The
Annual Financial Statements have been prepared on a cash basis in accordance
with accounting principles historically used by the Company applied on a
consistent basis throughout the periods indicated. The Latest Financial
Statements have been prepared on an accrual basis in accordance with the
accounting principles historically applied by Sunset applied on a consistent
basis throughout the period indicated.

 

(c) All accounts, books and ledgers related to the business of the Company are
properly and accurately kept and are complete in all material respects, and
there are no material inaccuracies or discrepancies contained or reflected
therein; provided, however, no representation is made as to goodwill,
intangibles or the allocation of the purchase price paid by the Company under
the Sunset Asset Purchase Agreement for the acquisition of the assets of Sunset
in 2004. The Company has none of its records, systems, controls, data, or
information recorded, stored, maintained, operated or otherwise wholly or partly
dependent on or held by any means (including any electronic, mechanical or
photographic process, whether computerized or not) which (including all means of
access thereto and therefrom) are not under the exclusive ownership (excluding
licensed software programs) and direct control of the Company.

 

§3.8 Liabilities. Except as set forth on Schedule 3.8 to the Company Disclosure
Letter, the Company has no claims, obligations, liabilities or Indebtedness,
whether absolute, accrued, contingent or otherwise, except for (i) claims,
obligations, liabilities or Indebtedness set forth in the Latest Balance Sheet
and (ii) accounts payable to trade creditors not more than 90 days past due and
accrued expenses incurred subsequent to the date of the Latest Balance Sheet, in
each case, in the ordinary course of business consistent with past practice and
that, individually and in the aggregate, would not have a Material Adverse
Effect with respect to the Company.

 

§3.9 Books and Records. The minute books of the Company, as previously made
available to Parent and its representatives, contain accurate records of all
meetings of, and corporate action taken by (including action taken by written
consent) the members and Board of Directors of the Company. The Company has none
of its records, systems, controls, data or information recorded, stored,
maintained, operated or otherwise wholly or partly dependent on or held by any
means (including any electronic, mechanical or photographic process, whether
computerized or not) which (including all means of access thereto and therefrom)
are not under the exclusive ownership and direct control of the Company.

 

§3.10 Title to Personal Properties. The Company has good title to or, in the
case of leased assets, a valid leasehold interest in, free and clear of all
Liens, except for Permitted Liens, all of the tangible and intangible personal
property and assets reflected in the Latest Balance Sheet or thereafter
acquired, except for properties and assets disposed of in the ordinary course of
business, consistent with past practice, since the date of the Latest Balance
Sheet. The Company own or have the exclusive right to use all of the tangible
personal properties and assets necessary for the conduct of their business as
currently conducted. All of the tangible personal property used in the business
of the Company is in good operating condition and repair, ordinary wear and

 

18



--------------------------------------------------------------------------------

tear excepted, and, is adequate and suitable for the purposes for which it is
presently being used.

 

§3.11 Owned Real Property. The Company owns no real property.

 

§3.12 Leased Real Property. Schedule 3.12 to the Company Disclosure Letter
contains an accurate and complete list and description of the terms of all
leases or subleases of real property to which the Company is a party (as lessee
or lessor). The Company has valid leasehold interests in all leased real
property described in each lease set forth on Schedule 3.12 to the Company
Disclosure Letter (or required to be set forth on Schedule 3.12 to the Company
Disclosure Letter), free and clear of any and all Liens, except for Permitted
Liens. Each lease set forth on Schedule 3.12 to the Company Disclosure Letter
(or required to be set forth on Schedule 3.12 to the Company Disclosure Letter)
is in full force and effect; except as set forth on Schedule 3.12 to the Company
Disclosure Letter, all rents and additional rents due to date on each such lease
have been paid; in each case, the lessee has been in peaceable possession since
the commencement of the original term of such lease and is not in default
thereunder and no waiver, indulgence or postponement of the lessee’s obligations
thereunder has been granted by the lessor; and there exists no default or event,
occurrence, condition or act which, with the giving of notice, the lapse of time
or the happening of any further event or condition, would become a default under
such lease. Except as provided in Schedule 3.12 to the Company Disclosure
Letter, the Company has not violated any of the terms or conditions under any
such lease in any material respect, and, to the knowledge of the Company or the
Shareholders, all of the covenants to be performed by any other party under any
such lease have been fully performed.

 

§3.13 Material Contracts. (a) Schedule 3.13(a) to the Company Disclosure Letter
sets forth an accurate and complete list of the following Contracts to which the
Company is a party or by which it is bound and under which it remains obligated:

 

(i) Contracts with any current employee, director or officer of the Company, and
Contracts with any former employee, director or officer of the Company;

 

(ii) all Contracts which contain restrictions with respect to payment of
dividends or any other distribution in respect of the capital stock or other
equity interests of the Company;

 

(iii) all Contracts relating to capital expenditures or other purchases of
material, supplies, equipment or other assets or properties (other than purchase
orders for inventory or supplies in the ordinary course of business) involving
more than $10,000.00;

 

(iv) all Contracts involving a loan (other than accounts receivable from trade
debtors in the ordinary course of business) or advance to (other than travel and
entertainment allowances to the employees of the Company extended in

 

19



--------------------------------------------------------------------------------

the ordinary course of business), or investment in, any Person or any Contract
relating to the making of any such loan, advance or investment;

 

(v) all Contracts involving Indebtedness of the Company;

 

(vi) all Contracts (including so called take-or-pay or keep-well agreements)
under which any Person (other than the Company) has directly or indirectly
guaranteed Indebtedness of the Company;

 

(vii) all Contracts granting or evidencing a Lien on any properties or assets of
the Company;

 

(viii) any management service, consulting, financial advisory or any other
similar type Contract and any Contracts with any investment or commercial bank;

 

(ix) all Contracts limiting the ability of the Company to engage in any line of
business or to compete with any Person;

 

(x) all Contracts (other than this Agreement and any agreement or instrument
entered into pursuant to this Agreement) with (a) a Shareholder, any other
Affiliate of the Company or any Affiliate of a Shareholder (other than the
Company) or (b) any current or former officer or director of the Company (other
than Contracts set forth on Schedule 3.27 to the Company Disclosure Letter);

 

(xi) all Contracts (including letters of intent) involving the future
disposition or acquisition of assets or properties, or any merger, consolidation
or similar business combination transaction, whether or not enforceable;

 

(xii) all Contracts involving any joint venture, partnership, strategic
alliance, shareholders’ agreement, co-marketing, co-promotion, co-packaging,
joint development or similar arrangement;

 

(xiii) all Contracts involving any resolution or settlement of any actual or
threatened litigation, arbitration, claim or other dispute;

 

(xiv) all Contracts involving a confidentiality, standstill or similar
arrangement;

 

(xv) all Contracts involving leases or subleases of personal property to which
the Company is a party (as lessee or lessor) and involving an annual base rental
payment in excess of $10,000;

 

(xvi) all Contracts involving $20,000 or more which are not cancelable by the
Company without penalty on thirty (30) days or less notice and with respect to
which the Company is providing services through a current statement of work or
purchase order; or

 

20



--------------------------------------------------------------------------------

(xvii) all other Contracts that are material to the business of the Company.

 

(b) Set forth on Schedule 3.13(b) to the Company Disclosure Letter is an
accurate and complete list showing the names of all individual employees or
independent contractors whose compensation from the Company for services
rendered during the fiscal year ended on December 31, 2004 exceeded an
annualized rate of $10,000, together with a statement of the full amount paid or
payable to each such person for services rendered during such fiscal year and
for services expected to be rendered during the current fiscal year.

 

(c) Except as set forth on Schedule 3.13(c) to the Company Disclosure Letter,
each Contract set forth on Schedule 3.13(a) to the Company Disclosure Letter (or
required to be set forth on Schedule 3.13(a) to the Company Disclosure Letter)
is in full force and effect and there exists no (i) default or event of default
by the Company or, to the knowledge of the Company or the Shareholders, any
other party to any such contract with respect to any material term or provision
of any such Contract or (ii) event, occurrence, condition or act (including the
consummation of the transactions contemplated hereby) which, with the giving of
notice, the lapse of time or the happening of any other event or condition,
would become a default or event of default by the Company or, to the knowledge
of the Company or the Shareholders, any other party thereto, with respect to any
material term or provision of any such Contract. The Company has not violated
any of the material terms or conditions of any contract or agreement set forth
on Schedule 3.13(a) to the Company Disclosure Letter (or required to be set
forth on Schedule 3.13(a) to the Company Disclosure Letter) and, to the
knowledge of the Company or the Shareholders all of the covenants to be
performed by any other party thereto have been fully performed in all material
respects. The Shareholders have delivered to Parent true and complete copies,
including all amendments, of each Contract set forth on Schedule 3.13(a) to the
Company Disclosure Letter.

 

§3.14 Litigation. Except as set forth on Schedule 3.14 to the Company Disclosure
Letter, there is no action, suit, proceeding at law or in equity, arbitration or
administrative or other proceeding by (or to the knowledge of the Company or the
Shareholders any investigation by) any Governmental or Regulatory Authority or
any other Person, or, to the knowledge of the Company or the Shareholders,
threatened, against or affecting the Company, or any of their properties, assets
or rights. Shareholders do not know of any valid basis for any such action,
proceeding or investigation. The Company is not subject to any Order.

 

§3.15 Taxes.

 

(a) Tax Returns. The Company has timely filed or caused to be timely filed with
the appropriate taxing authorities all tax returns, statements, forms and
reports (including, elections, declarations, disclosures, schedules, estimates
and informational tax returns) for Taxes (“Returns”) that are required to be
filed by, or with respect to, the Company on or prior to the Closing Date. The
Returns have accurately

 

21



--------------------------------------------------------------------------------

reflected and will accurately reflect all liability for Taxes of the Company for
the periods covered thereby.

 

(b) Payment of Taxes. All Taxes and Tax liabilities of the Company for all
taxable years or periods that end on or before the Closing Date and, with
respect to any taxable year or period beginning before and ending after the
Closing Date, the portion of such taxable year or period ending on and including
the Closing Date (“Pre-Closing Periods”) have been timely paid or accrued and
adequately disclosed and fully provided for on the books and records of the
Company and disclosed in writing in the Latest Balance Sheet.

 

(c) Other Tax Matters. (i) Except as set forth on Schedule 3.15(c)(i) to the
Company Disclosure Letter, the Company has not been the subject of an audit or
other examination of Taxes by the tax authorities of any nation, state or
locality (and no such audit is pending or contemplated) nor has the Company
received any notices from any taxing authority relating to any issue which could
affect the Tax liability of the Company.

 

(i) Except as set forth on Schedule 3.15(c)(ii) to the Company Disclosure
Letter, neither any Shareholder nor the Company has, as of the Closing Date, (a)
entered into an agreement or waiver or requested to enter into an agreement or
waiver extending any statute of limitations relating to the payment or
collection of Taxes of the Company or (b) is presently contesting the Tax
liability of the Company before any court, tribunal or agency.

 

(ii) The Company has not been included in any “consolidated,” “unitary” or
“combined” Return provided for under the law of the United States, any non-U.S.
jurisdiction or any state or locality with respect to Taxes for any taxable
period for which the statute of limitations has not expired.

 

(iii) All Taxes which the Company is (or was) required by law to withhold or
collect in connection with amounts paid or owing to any employee, independent
contractor, creditor, stockholder or other third party have been duly withheld
or collected, and have been timely paid over to the proper authorities to the
extent due and payable.

 

(iv) No written claim has ever been made by any taxing authority in a
jurisdiction where the Company does not file Returns that the Company is or may
by subject to taxation by that jurisdiction.

 

(v) There are no tax sharing, allocation, indemnification or similar agreements
in effect as between the Company or any predecessor or Affiliate thereof and any
other party (including a Shareholder and any predecessors or Affiliates thereof)
under which Parent or the Company could be liable for any Taxes or other claims
of any party.

 

(vi) The Company has not applied for, been granted, or agreed to any accounting
method change for which it will be required to take into account

 

22



--------------------------------------------------------------------------------

any adjustment under Section 481 of the Code or any similar provision of the
Code or the corresponding tax laws of any nation, state or locality.

 

(vii) The Company is not a party to any agreement that would require it to make
any payment that would constitute an “excess parachute payment” for purposes of
Sections 280G and 4999 of the Code.

 

(viii) The Company has made a valid S election under Section 1361 of the Code.
With respect to the Company, such election was made on July 23, 2002, and was
effective as of the year commencing 2002. The Company has also made all such
elections required under any analogous provisions of state or local law. The
Company will continue to be a valid S corporation through the day immediately
preceding the Closing Date.

 

(ix) The Company has delivered or made available to Parent copies of each of the
Returns for income Taxes filed on behalf of the Company since inception of the
Company.

 

(x) There are no material security interests on any of the assets of the Company
that arose in connection with any failure (or alleged failure) to pay any Taxes.

 

(xi) (a) There is no excess loss account (within the meaning of Treasury
Regulations Section 1.1502-19 with respect to the stock of the Company) which
will or may result in the recognition of income upon the consummation of the
transaction contemplated by this Agreement, and (b) there are no other
transactions or facts existing with respect to the Company which by reason of
the consummation of the transaction contemplated by this Agreement will result
in the Company recognizing income.

 

(xii) No indebtedness of the Company consists of “corporate acquisition
indebtedness” within the meaning of Section 279 of the Code.

 

(xiii) None of the Shareholders is a “foreign person” within the meaning of
Section 1445 of the Code.

 

(d) Taxes Defined. For purposes of this Agreement, “Taxes” shall mean all taxes,
assessments, charges, duties, fees, levies or other governmental charges,
including all federal, state, local and other income, franchise, profits,
capital gains, capital stock, transfer, sales, use, occupation, property,
excise, severance, windfall profits, stamp, license, payroll, withholding and
other taxes, assessments, charges, duties, fees, levies or other governmental
charges of any kind whatsoever (whether payable directly or by withholding and
whether or not requiring the filing of a Return (as defined below)), all
estimated taxes, deficiency assessments, additions to tax, penalties and
interest and shall include any liability for such amounts as a result either of
being a member of a combined, consolidated, unitary or affiliated group or of a
contractual obligation to indemnify any Person or other entity.

 

23



--------------------------------------------------------------------------------

§3.16 Insurance. Set forth on Schedule 3.16 to the Company Disclosure Letter is
an accurate and complete list of each insurance policy which covers the Company
or their businesses, properties, assets or employees (including self-insurance).
Such policies are in full force and effect, all premiums thereon have been paid,
and the Company are otherwise in compliance in all material respects with the
terms and provisions of such policies. The Company is not in default under any
of the insurance policies set forth on Schedule 3.16 to the Company Disclosure
Letter (or required to be set forth on Schedule 3.16 to the Company Disclosure
Letter) and there exists no event, occurrence, condition or act which, with the
giving of notice, the lapse of time or the happening of any other event or
condition, would become a default thereunder. The Company has not received any
notice of cancellation or non-renewal of any such policy or arrangement nor has
the termination of any such policies or arrangements, to the knowledge of the
Company or the Shareholders, been threatened, and there exists no event,
occurrence, condition or act which, with the giving of notice, the lapse of time
or the happening of any other event or condition, would entitle any insurer to
terminate or cancel any such policies. Such policies, with respect to their
amounts and types of coverage, are adequate to insure fully against risks to
which the Company and its property and assets are normally exposed in the
operation of their respective businesses. Since January 1, 2004, there has not
been any material adverse change in the Company’s relationship with its insurers
or in the premiums payable pursuant to such policies; provided, however, that
the Company changed its medical insurance to BlueCross BlueShield of Texas on
January 1, 2005 and its Flexible Benefit Plan to AmeriFlex, LLC on January 1,
2005. Schedule 3.16 to the Company Disclosure Letter also sets forth a list of
all pending claims and the claims history for the Company during 2004 (including
with respect to insurance obtained but not currently maintained), other than for
medical, dental, and other health care related claims by employees (for which
claims the Company is not liable).

 

§3.17 Intellectual Properties. (a) Schedule 3.17(a) to the Company Disclosure
Letter sets forth each and every item of Intellectual Property owned by the
Company, except that (i) copyrights which are not the subject of a registration
or application therefor, and (ii) items included in clause (5) of the definition
of Intellectual Property, shall be listed only if they are material to the
business of the Company.

 

(a) Schedule 3.17(b) to the Company Disclosure Letter sets forth each and every
item of Intellectual Property licensed by the Company as licensor together with
the (i) owner, (ii) the licensee, (iii) the jurisdiction(s) where licensed for
use, (iv) the royalty or other fees payable by the licensee, and (v) the license
agreement, listed by date of earliest expiry, with respect to each such item.

 

(b) Schedule 3.17(c) to the Company Disclosure Letter sets forth each and every
license or other agreement by which the Company has obtained rights under any
Intellectual Property, together with the (i) identity of the licensor, (ii) the
type of rights licensed, (iii) the Intellectual Property licensed, (iv) the
royalty or other fees payable by the Company and (v) the license agreement
listed by date of earliest expiry.

 

24



--------------------------------------------------------------------------------

(c) The Intellectual Property and rights under licenses and agreements set forth
on Schedules 3.17(a) and (c) to the Company Disclosure Letter includes all
Intellectual Property rights necessary or material to the Company to conduct its
business as and where conducted on the Closing Date and as contemplated to be
conducted in the near term and the Company uses no Intellectual Property which
is not owned by the Company or licensed under an agreement listed in Schedule
3.17(c) to the Company Disclosure Letter. The Company’s business operations
(including the marketing, licensing, sale or distribution of products or
services and the general conduct and operation of the business of the Company)
do not violate, infringe, misappropriate or misuse any Intellectual Property
rights.

 

(d) Each item of Intellectual Property listed on Schedule 3.17(a) to the Company
Disclosure Letter, shown as registered, filed, issued or applied for, has been
duly and validly registered in, filed in or issued by, the official governmental
registrars and/or issuers (or officially recognized issuers) of patents,
trademarks, copyrights or Internet domain names, in the various jurisdictions
(national and local) indicated on such Schedule, and except as set forth on
Schedule 3.17(e) to the Company Disclosure Letter, each such registration,
filing and/or issuance (i) has not been abandoned, canceled or otherwise
compromised, (ii) has been maintained effective by all requisite filings,
renewals and payments, and (iii) remains in full force and effect as of the
Closing Date. Except as set forth on Schedule 3.17(e) to the Company Disclosure
Letter, there are no actions that must be taken or payments that must be made by
the Company within one hundred and eighty (180) days following the Closing Date
that, if not taken, will adversely effect the Intellectual Property or the right
of the Company to use same as and where used as of the Closing Date. The Company
has the exclusive right to file, prosecute and maintain all applications and
registrations with respect to the Intellectual Property set forth on Schedule
3.17(a) to the Company Disclosure Letter.

 

(e) Copies of all items of Company Intellectual Property which have been reduced
to writing or other tangible form have been delivered by the Company to Parent
(including true and complete copies of all related licenses, and amendments and
modifications thereto).

 

(f) With respect to each item of Intellectual Property listed on Schedule
3.17(c) to the Company Disclosure Letter, no notice of a material default of
such license has been sent or received by the Company which default remains
uncured, and the execution, delivery or performance of the Company’s obligations
hereunder and under the other instruments and agreements to be executed and
delivered as contemplated hereby will not result in such a default. Each such
license agreement is a legal, valid and binding obligation of the Company and
the relevant other parties thereto, enforceable in accordance with the terms
thereof and the transactions contemplated by this Agreement will not breach the
terms thereof.

 

(g) Except as set forth on Schedule 3.17(h) to the Company Disclosure Letter,
the Company has not received any notice of any claim, or a threat of any claim,
from any third party, and no third party claims are pending, (i) challenging the
right of the Company to use any Intellectual Property or alleging any violation,

 

25



--------------------------------------------------------------------------------

infringement, misuse or misappropriation by the Company of Intellectual Property
or indicating that the failure to take a license would result in any such claim,
or (ii) challenging the ownership rights of the Company in any Company
Intellectual Property or asserting any opposition, interference, invalidity,
termination, abandonment, unenforceability, or other infirmity of any Company
Intellectual Property.

 

(h) Except as set forth on Schedule 3.17(i) to the Company Disclosure Letter,
the Company has not made any claim of a violation, infringement, misuse or
misappropriation by any third party (including any employee or former employee
of the Company) of its rights to, or in connection with, any Company
Intellectual Property, which claim is pending. Except as set forth on Schedule
3.17(i) to the Company Disclosure Letter, the Company has not entered into any
agreement to indemnify any other Person against any charge of infringement of
any Intellectual Property, other than indemnification provisions contained in
purchase orders or license agreements arising in the ordinary course of
business.

 

(i) The Company has secured valid written assignments from all consultants,
contractors and employees who contributed to the creation or development of
Company Intellectual Property of the rights to such contributions that the
Company does not already own by operation of law.

 

(j) The Company has published internal policies and taken all other necessary
and reasonable steps to protect and preserve the confidentiality of all the
Company’s trade secrets and other proprietary and confidential information
including know-how, source codes, databases, data collections, customer lists,
schematics, ideas, algorithms and processes and all disclosure of such
information to, and use by, any third party (other than to competent regulators,
accountants and counsel, in each instance acting in their professional
capacities) has been pursuant to the terms of a written confidentiality
agreement between such third party and the Company. To the knowledge of the
Company or the Shareholders, the Company has not breached any agreements of
non-disclosure or confidentiality and is not currently alleged or claimed to
have done so.

 

§3.18 Compliance with Laws. The Company has complied and is in compliance with
all applicable Laws and Orders in all material respects. The Company has
received no notice that any violation of the foregoing is being or may be
alleged.

 

§3.19 Inventories. The Company does not own, hold title to or have physical
possession of any inventory, other than certain inventory in the physical
possession of the Company owned by Cisco Systems, Inc.

 

§3.20 Suppliers and Customers. Schedule 3.20 to the Company Disclosure Letter
sets forth each supplier and customer accounting for more than ten percent (10%)
of the consolidated purchases or sales, as the case may be, of the Company.
Except as set forth on Schedule 3.20 to the Company Disclosure Letter, the
relationships of the Company with each such supplier and customer are good
commercial working relationships, and except as set forth in Schedule 3.20 to
the Company Disclosure Letter no such supplier or customer has canceled or
otherwise terminated, or,

 

26



--------------------------------------------------------------------------------

to the knowledge of the Company or the Shareholders, threatened to cancel or
otherwise terminate, its relationship with the Company. The Company has not
received any notice that any such supplier or customer may or will cancel or
otherwise materially and adversely modify its relationship with the Company or
limit its services, supplies or materials to the Company, or its usage or
purchase of the services and products of the Company either as a result of the
transactions contemplated hereby or otherwise.

 

§3.21 Employment Relations. (a) The Company has been and is in compliance in all
material respects with all applicable laws respecting employment and employment
practices, terms and conditions of employment and wages and hours, and has not
and is not engaged in any unfair labor practice.

 

(a) No unfair labor practice complaint against the Company is pending before the
National Labor Relations Board.

 

(b) There is no labor strike, dispute, slowdown or stoppage actually pending or
to the knowledge of the Company or the Shareholders, threatened against or
involving the Company.

 

(c) No union is currently certified, and there is no union representation
question and no union or other organizational activity that would be subject to
the National Labor Relations Act (20 U.S.C. §151 et. seq.) existing or to the
knowledge of the Company or the Shareholders, threatened with respect to the
operations of the Company.

 

(d) To the knowledge of the Company or the Shareholders, no employee of the
Company has been solicited or contacted in connection with any union or other
organizational activity that would be subject to the National Labor Relations
Act (20 U.S.C. §151 et. seq.).

 

(e) The Company is not subject to or bound by any collective bargaining or labor
union agreement applicable to any Person employed by the Company and no
collective bargaining or labor union agreement is currently being negotiated by
the Company.

 

(f) The Company has not experienced any material labor difficulty or work
stoppage during the last three years.

 

(g) There has not been, and to the knowledge of the Company or the Shareholders
there will not be, any material adverse change in relations with employees of
the Company as a result of any announcement of the transactions contemplated by
this Agreement.

 

(h) The Company has no Equal Employment Opportunity Commission charges or other
claims of employment discrimination pending or to the knowledge of the Company
or the Shareholders, threatened against it.

 

27



--------------------------------------------------------------------------------

(i) No wage and hour department investigation has been made of the Company.

 

(j) There are no occupational health and safety claims against the Company.

 

(k) Since the enactment of the Worker Adjustment and Retraining Notification Act
(“WARN”), the Company has not effectuated either (i) a “plant closing” (as
defined in WARN) affecting any site of employment or one or more facilities or
operating units within any site of employment or facility of the Company or (ii)
a “mass layoff” (as defined in WARN) affecting any site of employment or
facility of the Company. The Company has not been affected by any transaction or
engaged in layoffs or employment terminations sufficient in number to trigger
application of any similar Law and none of the employees of the Company has
suffered an “employment loss” (as defined in WARN) during the six months prior
to the date hereof.

 

(l) The Company is in compliance with the terms and provisions of the
Immigration Reform and Control Act of 1996, as amended, and all related
regulations promulgated thereunder.

 

§3.22 Employee Benefit Plans.

 

(a) List of Plans. Set forth on Schedule 3.22(a) to the Company Disclosure
Letter is an accurate and complete list of all material domestic and foreign (i)
”employee benefit plans,” within the meaning of Section 3(3) of the Employee
Retirement Income Security Act of 1974, as amended, and the regulations
thereunder (“ERISA”); (ii) statutory fringe benefit, profit-sharing, pension, or
retirement, deferred compensation, medical, life insurance, disability,
accident, salary continuation, severance, accrued leave, vacation, sick pay,
sick leave, supplemental retirement and unemployment benefit plans, programs,
and/or arrangements, commitments and/or practices (whether or not insured); and
(iii) employment, consulting, termination, and severance contracts or
agreements; for active, retired or former employees or directors, whether or not
any such plans, programs, arrangements, commitments, contracts, agreements
and/or practices (referred to in (i), (ii) or (iii) above) are in writing or are
otherwise exempt from the provisions of ERISA; established, maintained or
contributed to (or with respect to which an obligation to contribute has been
undertaken) or with respect to which the Company (including, for this purpose
and for the purpose of all of the representations in this Section 3.22, all
employers (whether or not incorporated) that would be treated together with the
Company as a single employer within the meaning of Section 414 of the Code (an
“ERISA Affiliate”, has any liability (contingent or otherwise) (each, a “Company
Benefit Plan” and collectively, the “Company Benefit Plans”). Neither the
Company nor its ERISA Affiliates sponsors, maintains, contributes to, or has,
nor has the Company or its ERISA Affiliates ever sponsored, maintained,
contributed to, or had any obligation under, any bonus, stock option, stock
purchase, restricted stock or incentive plan; any voluntary employees’
beneficiary associations (“VEBAs”) under Section 501(c)(9) of the Code; any
pension plan within the meaning of Section 3(2) of ERISA that is subject to
Title IV of ERISA; any plan providing for post-

 

28



--------------------------------------------------------------------------------

employment or retiree health or life insurance and/or other welfare benefits
(other than as required under Part 6 of Subtitle B of Title I of ERISA and
Section 4980B of the Code); or any multiple employer welfare arrangement within
the meaning of Section 3(40) of ERISA.

 

(b) Documents. The Company has made available to Parent correct and complete
copies of all material documents in connection with each Company Benefit Plan,
including (where applicable): (i) each Company Benefit Plan (or, in the case of
any such Company Benefit Plan that is unwritten, descriptions thereof) as in
effect on the date hereof, together with all amendments thereto; (ii) the most
recent annual reports on Form 5500 required to be filed with the Internal
Revenue Service (the “IRS”); (iii) the most recent summary plan descriptions,
summaries of material modifications, and material communications; (iv) all
current trust agreements, declarations of trust, insurance or group annuity
contract, and other documents establishing funding arrangements (and all
amendments thereto and the latest financial statements thereof); (v) the most
recent IRS determination letter, if any; (vi) the most recently prepared
financial statements; and (vii) all service provider agreements, investment
management agreements, subscription agreements, participation agreements, and
recordkeeping agreements.

 

(c) Status of Plans. Each Company Benefit Plan (including any related trust) has
been administered in all material respects in accordance with its terms and
complies in all material respects, including in form, with the applicable
provisions of ERISA, the Code and all other applicable Laws. No complete or
partial termination of any Company Benefit Plan has occurred or is expected to
occur with respect to any Company Benefit Plan that is an “employee benefit
plan” within the meaning of ERISA with respect to which the Company or any of
its Subsidiaries has any outstanding liability. Neither the Company nor any of
its Subsidiaries has any commitment, intention or understanding to create,
modify, or terminate any Company Benefit Plan. Except as required to maintain
the tax-qualified status of any Company Benefit Plan, no condition or
circumstance exists that would prevent the amendment or termination of any
Company Benefit Plan. Benefits under all Company Benefit Plans are as
represented and have not been increased subsequent to the date as of which
documents have been provided.

 

(d) Tax Qualification. Each Company Benefit Plan intended to be qualified under
Section 401(a) of the Code has, as currently in effect, been determined to be so
qualified by the IRS or currently has pending a request for determination by the
IRS. Each trust established in connection with any Company Benefit Plan which is
intended to be exempt from federal income taxation under Section 501(a) of the
Code has, as currently in effect, been determined to be so exempt by the IRS or
currently has pending a request for determination by the IRS. Since the date of
each most recent determination referred to in this paragraph (d), no event has
occurred and no condition or circumstance has existed that resulted or is likely
to result in the revocation of any such determination or that would adversely
affect the qualified status of any such Company Benefit Plan or the exempt
status of any such trust.

 

29



--------------------------------------------------------------------------------

(e) Contributions. All contributions, premiums and benefit payments under or in
connection with the Company Benefit Plans that are required to have been made as
of the date hereof in accordance with the terms of the Company Benefit Plans
have been timely made or have been reflected on the Latest Balance Sheet. No
such contributions and/or premiums that have been deducted for income tax
purposes have been challenged or disallowed by any Governmental or Regulatory
Authority, and to the knowledge of the Company, no event has occurred and no
condition or circumstance has existed that could give rise to any such challenge
or disallowance.

 

(f) No Pension Plans. Except as disclosed on Schedule 3.22(h) to the Company
Disclosure Letter, the Company has never maintained or contributed to, or had
any obligation to contribute to (or borne any liability with respect to) any
“multiple employer plan” (within the meaning of the Code or ERISA) or any
“multiemployer plan” (as defined in Section 4001(a)(3) of ERISA) or an “employee
pension benefit plan” (within the meaning of Section 3(2) of ERISA subject to
Section 412 of the Code or Section 302 or Title IV of ERISA).

 

(g) Litigation; Pending or Threatened Claims; Excise Tax. Except as set forth on
Schedule 3.14 to the Company Disclosure Letter, no claims are pending against
the Company Benefit Plans, or the Company with respect to the Company Benefit
Plans except for benefit payments in the normal course of administration of the
Company Benefit Plans, and to the knowledge of the Company or the Shareholders,
no employee, beneficiary, dependent, or governmental agency has, to the
knowledge of the Company or the Shareholders, threatened any appeal or
litigation regarding any matter with respect to the Company Benefit Plans. The
Company has not incurred any material liability for any tax or excise tax
arising under Chapter 43 of the Code, and no event has occurred and no condition
or circumstance has existed that would give rise to any such material liability.
The Company is not a member of an “affiliated service group” within the meaning
of Section 414(m) of the Code.

 

(h) Welfare Plans. The Company does not maintain any Company Benefit Plan which
is (i) a “group health plan” (as such term is defined in Section 5000(b)(1) of
the Code or Section 607(1) of ERISA) that has not been administered and operated
in all material respects in compliance with the applicable requirements of Part
6 of Subtitle B of Title I of ERISA and Section 4980B of the Code or (ii) a
“group health plan” (as defined in 45 Code of Federal Regulations Section
160.103) that has not been administered and operated in all material respects in
compliance with the applicable requirements of the Health Insurance Portability
and Accountability Act of 1996 and the regulations promulgated thereunder, and
the Company is not subject to any liability, including, without limitation,
additional contributions, fines, taxes, penalties or loss of tax deduction as a
result of such administration and operation. Each Company Benefit Plan that is
intended to meet the requirements of Section 125 of the Code meets such
requirements, and each program of benefits for which employee contributions are
provided pursuant to elections under any Company Benefit Plan meets the
requirements of the Code applicable thereto in each case except where such
non-compliance has not had and would reasonably likely not have a material
liability. The Company does not maintain any Company Benefit Plan

 

30



--------------------------------------------------------------------------------

which is an “employee welfare benefit plan” (as such term is defined in Section
3(1) of ERISA) that has provided any “disqualified benefit” (as such term is
defined in Section 4976(b) of the Code) with respect to which a material excise
tax would be imposed.

 

(i) Prohibited Transactions. The Company nor any of its directors, officers,
employees or, to the knowledge of the Company or the Shareholders, other persons
who participate in the operation of any Company Benefit Plan or related trust or
funding vehicle, has engaged in any transaction with respect to any Company
Benefit Plan or breached any applicable fiduciary responsibilities or
obligations under Title I of ERISA that would subject any of them to a material
tax, penalty or liability for prohibited transactions or breach of any
obligations under ERISA or the Code or would result in any material claim being
made under, by or on behalf of any such Company Benefit Plan by any party with
standing to make such claim.

 

(j) Triggering Events. The execution of this Agreement and the consummation of
the transactions contemplated hereby, do not constitute a triggering event under
any Company Benefit Plan, policy or arrangement which (either alone or upon the
occurrence of any additional or subsequent event) will result in any payment
(whether of severance pay or otherwise), “parachute payment” (as such term is
defined in Section 280G of the Code), acceleration, vesting or increase in
benefits to any employee or former employee or director of the Company or any of
its Subsidiaries.

 

§3.23 Environmental Laws and Regulations.

 

(a) For purposes of this Agreement, (i) “Environmental Law” shall mean any Law,
Order or other requirement of law, including any principle of common law,
relating to the protection of human health or the environment, or to the
manufacture, use, transport, treatment, storage, disposal, release or threatened
release of petroleum products, asbestos, urea formaldehyde insulation,
polychlorinated biphenyls or any substance listed, classified or regulated as
hazardous or toxic, or any similar term, under such Environmental Law and (ii)
“Company Property” shall mean any real property and improvements owned
(directly, indirectly, or beneficially), leased, used, operated or occupied by
the Company.

 

(b) Except as set forth on Schedule 3.23 (i) to the Company Disclosure Letter
the Company is in compliance in all material respects with all applicable
Environmental Laws, and have obtained, and are in compliance in all material
respects with, all Permits required of them under applicable Environmental Laws;
(ii) there are no claims, proceedings, investigations or actions by any
Governmental or Regulatory Authority or other Person or entity pending, or to
the knowledge of the Company or the Shareholders, threatened, against the
Company under any Environmental Law; and (iii) there are no facts, circumstances
or conditions relating to the past or present business or operations of the
Company (including the disposal of any wastes, hazardous substances or other
materials), or to any past or present Company Property, that, to the knowledge
of the Company or the Shareholders, could reasonably be expected

 

31



--------------------------------------------------------------------------------

to give rise to any claim, proceeding or action, or to any liability, under any
Environmental Law.

 

§3.24 Interests in Clients, Suppliers, Etc..; Affiliate Transactions. Except as
set forth on Schedule 3.24 (i) to the Company Disclosure Letter there are no
Contracts, liabilities or obligations between the Company, on the one hand, and
either (a) any Shareholder or any or Affiliate of such Shareholder (other than
the Company), or (b) any other Affiliate of the Company, on the other hand and
(ii) neither any Shareholder, any Affiliate of Shareholder nor any officer or
director of the Company possesses, directly or indirectly, any financial
interest in, or is a director, officer or employee of, any Person which is a
client, supplier, customer, lessor, lessee, or competitor or potential
competitor of the Company.

 

§3.25 Bank Accounts and Powers of Attorney. Set forth on Schedule 3.25 to the
Company Disclosure Letter is an accurate and complete list showing (a) the name
and address of each bank in which the Company has an account or safe deposit
box, the number of any such account or any such box and the names of all Persons
authorized to draw thereon or to have access thereto and (b) the names of all
Persons, if any, holding powers of attorney from the Company and a summary
statement of the terms thereof.

 

§3.26 Permits. Shareholders have delivered or made available to Parent for
inspection a true and correct copy of each permit (including occupancy permit),
certificate, license, consent or authorization of any Governmental or Regulatory
Authority (each, a “Permit”) obtained or possessed by the Company. The Company
has obtained and possesses all Permits and has made all registrations or filings
with or notices to any Governmental or Regulatory Authority necessary for the
lawful conduct of its business as presently conducted, or necessary for the
lawful ownership of its properties and assets or the operation of its businesses
as presently conducted. All such Permits are in full force and effect. The
Company is in compliance in all material respects with all such Permits. Each
such Permit can be renewed in the ordinary course of business by the Company.
Any applications for the renewal of any such Permit which are due prior to the
Closing Date will be timely made or filed by the Company prior to the Closing
Date. No proceeding to modify, suspend, revoke, withdraw, terminate or otherwise
limit any such Permit is pending or, to the knowledge of the Company or the
Shareholders, threatened and Shareholders do not know of any valid basis for
such proceeding, including the transactions contemplated hereby. No
administrative or governmental action or proceeding has been taken or, to the
knowledge of the Company or the Shareholders, threatened, in connection with the
expiration, continuance or renewal of any such Permit and Shareholders do not
know of any valid basis for any such proceeding.

 

32



--------------------------------------------------------------------------------

§3.27 No Changes Since Latest Balance Sheet. Except as set forth on Schedule
3.27 to the Company Disclosure Letter, since the date of the Latest Balance
Sheet there has not been a Material Adverse Change with respect to the Company,
no fact, circumstance or event exists or has occurred which would result in a
Material Adverse Change with respect to the Company, and the Company has not:

 

(i) amended or restated its charter or by-laws (or comparable organizational or
governing documents);

 

(ii) authorized for issuance, issued, sold, delivered or agreed or committed to
issue, sell or deliver (a) any capital stock of, or other equity or voting
interest in, the Company or (b) any securities convertible into, exchangeable
for, or evidencing the right to subscribe for or acquire either (1) any equity
or voting interest in, the Company, or (2) any securities convertible into,
exchangeable for, or evidencing the right to subscribe for or acquire, any
shares of the capital stock of, or other equity or voting interest in, the
Company;

 

(iii) declared, paid or set aside any dividend or made any distribution with
respect to, or split, combined, redeemed, reclassified, purchased or otherwise
acquired directly, or indirectly, any other equity or voting interest in, the
Company, or made any other change in the capital structure of the Company (other
than for a distribution made to the Shareholders immediately prior to the
Closing in an amount not to exceed $25,000 to cover their tax liabilities
through the Closing Date as shareholders in an “S” corporation).

 

(iv) increased the compensation payable (including wages, salaries, bonuses or
any other remuneration) or to become payable to any officer, employee or agent
or any director of the Company;

 

(v) made any bonus, profit sharing, pension, retirement or insurance payment,
distribution or arrangement (including a loan) to or with any officer, employee
or agent, or any director of the Company, except for payments that were already
accrued prior to the date of the Latest Balance Sheet or were required by the
terms of any Employee Benefit Plan set forth on Schedule 3.27 to the Company
Disclosure Letter.

 

(vi) entered into, materially amended or become subject to any Contract of a
type described in Section 3.13 or outside the ordinary course of business
except, in each case, to the extent already set forth on Schedule 3.13 to the
Company Disclosure Letter;

 

(vii) incurred, assumed or modified any Indebtedness, except Indebtedness
incurred, assumed or modified in the ordinary course of business consistent with
past practice;

 

(viii) permitted any of its properties or assets to be subject to any Lien
(other than Permitted Liens);

 

(ix) sold, transferred, leased, licensed or otherwise disposed of any assets or
properties except for (a) sales of inventory in the ordinary course of business
consistent with past practice and (b) leases or licenses entered into in the
ordinary course of business consistent with past practice;

 

33



--------------------------------------------------------------------------------

(x) acquired any business or Person, by merger or consolidation, purchase of
substantial assets or equity interests, or by any other manner, in a single
transaction or a series of related transactions, or entered into any Contract,
letter of intent or similar arrangement (whether or not enforceable) with
respect to the foregoing;

 

(xi) made any capital expenditure or commitment therefor in excess of $5,000
individually or $10,000 in the aggregate or otherwise acquired any assets or
properties (other than inventory in the ordinary course of business consistent
with practice) that are material to the Company, taken as a whole, or entered
into any Contract, letter of intent or similar arrangement (whether or not
enforceable) with respect to the foregoing;

 

(xii) entered into, materially amended or become subject to any joint venture,
partnership, strategic alliance, members’ agreement, co-marketing, co-promotion,
co-packaging, joint development or similar arrangement;

 

(xiii) written-off as uncollectible any notes or accounts receivable, except
write-offs in the ordinary course of business consistent with past practice
charged to applicable reserves;

 

(xiv) canceled or waived any claims or rights of substantial value;

 

(xv) made any change in any method of accounting or auditing practice;

 

(xvi) made any tax election or settled and/or compromised any tax liability;
prepared any Returns in a manner which is inconsistent with the past practices
of the Company with respect to the treatment of items on such Returns; incurred
any liability for Taxes other than in the ordinary course of business; or filed
an amended Return or a claim for refund of Taxes with respect to the income,
operations or property of the Company;

 

(xvii) paid, discharged, settled or satisfied any claims, liabilities or
obligations (absolute, accrued, asserted or unasserted, contingent or
otherwise), other than payments, discharges or satisfactions in the ordinary
course of business and consistent with past practice of liabilities reflected or
reserved against in the Latest Balance Sheet;

 

(xviii) established, adopted, entered into, amended or terminated any Employee
Benefits Plan or any collective bargaining, thrift, compensation or other plan,
agreement, trust, fund, policy or arrangement for the benefit of any directors,
officers or employees;

 

(xix) conducted its cash management customs and practices (including the
collection of receivables and payment of payables) other than in the ordinary
course of business consistent with past practice; or

 

34



--------------------------------------------------------------------------------

(xx) entered into any contract or letter of intent with respect to (whether or
not binding), or otherwise committed or agreed, whether or not in writing, to do
any of the foregoing.

 

§3.28 Disclosure. None of this Agreement, the financial statements referred to
in Section 3.7 (including the footnotes thereto), any Schedule, Exhibit or
certificate delivered pursuant to this Agreement or any document or statement in
writing which has been supplied to Parent or its representatives by or on behalf
of the Shareholders, the Company or any of their respective directors, officers
or employees in connection with the transactions contemplated by this Agreement
contains any untrue statement of a material fact, or omits any statement of a
material fact necessary to make the statements contained herein or therein not
misleading. There is no fact known to the Shareholders that would have a
Material Adverse Effect with respect to the Company which has not been set forth
in this Agreement, the financial statements referred to in Section 3.7
(including the footnotes thereto) or any Schedule, Exhibit or certificate
delivered pursuant to this Agreement.

 

§3.29 Brokers’ or Finders’ Fees. No agent, broker, person or firm acting on
behalf of either any Shareholder or the Company is, or will be, entitled to any
commission or brokers’ or finders’ fees from the Company or any Shareholder, in
connection with any of the transactions contemplated by this Agreement.

 

§3.30 Investment. Each Shareholder (a) understands that the shares of Parent
Common Stock have not been registered under the Securities Act or under any
state securities laws, and are being offered and sold in reliance upon federal
and state exemptions for transactions not involving any public offering, (b) is
acquiring the shares of Parent Common Stock solely for their own account for
investment purposes, and not with a view to the distribution thereof, (c) is a
sophisticated investor with knowledge and experience in business and financial
matters, (d) has received certain information concerning Parent and has had the
opportunity to obtain additional information as desired in order to evaluate the
merits and the risks inherent in acquiring and holding the shares of Parent
Common Stock, (e) is able to bear the economic risk and lack of liquidity
inherent in holding the shares of Parent Common Stock, (f) was at no time
presented with or solicited by or through any leaflet, public promotional
meeting, television advertisement or any other form of general solicitation or
advertising relating to Parent or any investment in the shares of Parent Common
Stock and (g) is an Accredited Investor for purposes of the Securities Act and
any applicable state securities laws, or has such knowledge and experience in
financial and business matters that he is capable of evaluating the merits and
risks of the prospective investment.

 

§3.31 Warranty Claims. Except as set forth on Schedule 3.31 to the Company
Disclosure Letter, the Company does not make any representation or warranty to
its customers with respect to products sold or services delivered by it.
Schedule 3.31 to the Company Disclosure Letter contains a complete list of the
pending or, to the knowledge of the Company or the Shareholders, threatened
Warranty Claims against the Company and, at Closing, the Company will provide
Parent with a complete list of pending or, to the knowledge of the Company or
the Shareholders, threatened Warranty

 

35



--------------------------------------------------------------------------------

Claims against the Company, to and including Closing. As used herein, the phrase
“Warranty Claims” means claims by third parties for defects in products or
services sold by the Company which the customer claims does not meet the product
or service warranty.

 

§3.32 Sunset Obligations. The Company has no unpaid or unsatisfied liabilities
or obligations remaining under or in connection with the Sunset Asset Purchase
Agreement, whether due or not due, absolute or contingent, liquidated or
unliquidated, except for the Sunset Obligations and inchoate indemnity
obligations arising under Section 6.2 of the Sunset Asset Purchase Agreement.
The Sunset Obligations are valid and binding obligations of the Company owing by
the Company to the Persons specified in the definition of “Sunset Obligations”
without setoff, defense or counterclaim. There are no facts or circumstances
that could reasonably be expected to give rise to any liability of the Company
under Section 6.2 of the Sunset Asset Purchase Agreement. The Sunset Asset
Purchase Agreement has not been amended, supplemented or otherwise modified
except as disclosed in writing by the Shareholders to Parent.

 

§3.33 Directors. Immediately prior to the resignations set forth in Section 6.4,
John Houtsma, Dean Cooper, Edwin Okamura, Clinton J. Hauptmeier, Jeffrey M. Ryan
and Jeff McElroy are the sole directors of the Company.

 

§3.34 Tax Related Representation. The Shareholders and the Company intend that
none of the shares of Parent Common Stock received by any Shareholder as part of
the Merger Consideration will be separate consideration for, or allocable to,
any employment agreement or any covenant not to compete, and that the
compensation paid by Parent to any Shareholder-employee of the Company will be
for services actually rendered and will be commensurate with amounts paid to
third parties bargaining at arm’s length for similar services.

 

ARTICLE 4

 

REPRESENTATIONS OF PARENT

 

§4. Representations of Parent. As of the date of this Agreement, Parent
represents, warrants and agrees as follows:

 

§4.1 Existence and Good Standing of Parent and Sub; Power and Authority. Each of
Parent and Sub is a corporation duly organized, validly existing and in good
standing under the laws of the State of Delaware. Each of Parent and Sub have
the corporate power and authority to execute and deliver this Agreement and the
other instruments and agreements to be executed and delivered by each of Parent
and Sub as contemplated hereby. Each of Parent and Sub have the corporate power
and authority to consummate the transactions contemplated hereby and thereby.
The execution, delivery and performance of this Agreement, and all other
instruments and agreements to be executed and delivered by Parent and Sub as
contemplated hereby, and the consummation of the transactions contemplated
hereby and thereby, have been duly authorized by Parent’s and Sub’s respective
Boards of Directors and no other corporate

 

36



--------------------------------------------------------------------------------

action on the part of Parent or Sub is necessary to authorize the execution,
delivery and performance of this Agreement and such other instruments and
agreements by Parent and Sub and the consummation of the transactions
contemplated hereby and thereby. This Agreement and all other instruments and
agreements to be executed and delivered by Parent and Sub as contemplated
hereby, when delivered in accordance with the terms hereof, assuming the due
execution and delivery of this Agreement and each such other document by the
other parties hereto and thereto, shall have been duly executed and delivered by
Parent and Sub and shall be valid and binding obligations of Parent and Sub,
enforceable against Parent and Sub in accordance with their terms, except to the
extent that their enforceability may be subject to applicable bankruptcy,
insolvency, reorganization, moratorium or similar laws affecting the enforcement
of creditors’ rights generally and to general equitable principles.

 

§4.2 Consents and Approvals; No Violations. (a) The execution and delivery of
this Agreement by Parent and Sub do not, the execution and delivery by Parent
and Sub of the other instruments and agreements to be executed and delivered by
Parent and Sub as contemplated hereby will not and the consummation by Parent
and Sub of the transactions contemplated hereby and thereby will not result in a
violation or breach of, conflict with, constitute (with or without due notice or
lapse of time or both) a default (or give rise to any right of termination,
cancellation, payment or acceleration) under, or result in the creation of any
Lien upon any of the properties or assets of Parent or Sub under: (1) any
provision of the certificate of incorporation or by-laws of Parent or Sub; (2)
subject to obtaining and making any of the approvals, consents, notices and
filings referred to in paragraph (b) below, any Law or Order applicable to
Parent or Sub or by which any of its properties or assets may be bound; (3) any
Contract to which Parent or Sub is a party, or by which any of its properties or
assets is bound except in the case of clauses (2) and (3) above, for such
violations, filings, permits, consents, approvals, notices breaches or conflicts
which would not have a Material Adverse Effect with respect to Parent and Sub.

 

(b) Except as set forth on Schedule 4.2(b) to the Company Disclosure Letter, no
consent, approval or action of, filing with or notice to any Governmental or
Regulatory Authority or private third party is necessary or required under any
of the terms, conditions or provisions of any Law or Contract to which Parent or
Sub is a party or by which any of their respective properties or assets is
bound, for the execution and delivery of this Agreement by Parent and Sub, the
performance by Parent and Sub of their respective obligations hereunder or the
consummation of the transactions contemplated hereby other than those, the
failure to obtain or make which, would not have a Material Adverse Effect with
respect to Parent and Sub.

 

§4.3 Capitalization. The authorized capital stock of Parent consists of
80,000,000 shares of Parent Common Stock and 20,000,000 shares of preferred
stock, of which approximately 44,422,548 shares of Parent Common Stock and no
shares of preferred stock are outstanding on the date of this Agreement. There
are no treasury shares held by Parent. All issued and outstanding shares of
Parent Common Stock are, and all of the shares of Parent Common Stock issuable
pursuant to this Agreement when issued as provided herein will be, duly
authorized, validly issued, fully paid and non-

 

37



--------------------------------------------------------------------------------

assessable. The shares of Parent Common Stock issuable pursuant to this
Agreement have been duly reserved for issuance and, when issued as provided
herein, will not be subject to or issued in violation of any purchase or call
option or first refusal, preemption or subscription right. Except as disclosed
in the Parent Commission Filings: (a) there are no outstanding or authorized
options, warrants, rights, subscriptions, claims of any character, agreements,
obligations, convertible or exchangeable securities, or other commitments
contingent or otherwise, relating to the capital stock of, or other equity or
voting interest in, Parent, pursuant to which Parent is or may become obligated
to issue, deliver or sell or cause to be issued, delivered or sold, shares of
Parent Common Stock, any other shares of the capital stock of or other equity or
voting interest in, Parent or any securities convertible into, exchangeable for,
or evidencing the right to subscribe for or acquire, any shares of the capital
stock of or other equity or voting interest in, Parent; (b) there are no
outstanding or authorized stock appreciation, phantom stock, profit
participation or similar rights with respect to the capital stock of, or other
equity or voting interest in, Parent; and (c) Parent has no authorized or
outstanding bonds, debentures, notes or other Indebtedness the holders of which
have the right to vote (or convertible into, exchangeable for, or evidencing the
right to subscribe for or acquire securities having the right to vote) with the
stockholders of Parent on any matter.

 

§4.4 Commission Documents. Parent has filed all Parent Commission Filings with
the Commission since January 1, 2003. As of their respective dates, the Parent
Commission Filings complied in all material respects with the requirements of
the Securities Act or the Exchange Act, as the case may be, and the rules and
regulations of the Commission promulgated thereunder applicable to such Parent
Commission Filings, and none of the Parent Commission Filings when filed (or, if
amended or supplemented by a subsequent filing, on the date of such subsequent
filing) contained any untrue statement of a material fact or omitted to state a
material fact required to be stated therein or necessary in order to make the
statements therein, in light of the circumstances under which they were made,
not misleading. The financial statements of Parent included in the Parent
Commission Filings (the “Parent Financials”) complied as to form, as of their
respective dates of filing with the Commission, in all material respects with
applicable accounting requirements and the published rules and regulations of
the Commission with respect thereto, have been prepared in accordance with GAAP
(except, in the case of unaudited statements, as permitted by Form 10-Q) applied
on a consistent basis during the periods involved (except as may be indicated in
the notes thereto) and fairly present in all material respects the consolidated
financial position of Parent and its consolidated Subsidiaries as of the dates
thereof and the consolidated results of their operations and cash flows for the
periods then ended (subject, in the case of unaudited statements, to normal
year-end audit adjustments). The balance sheet of Parent contained in the Parent
Commission Filings as of September 30, 2004 is hereinafter referred to as the
“Parent Balance Sheet.” Except as disclosed in the Parent Financials or the
Parent Commission Filings, or obligations under this Agreement or any of the
other Transaction Documents, neither Parent nor any of its Subsidiaries has any
liability (absolute, accrued, contingent or otherwise), whether or not of a
nature required to be disclosed on a balance sheet or in the related notes to
consolidated financial statements prepared in accordance with GAAP, that is
material to the business, results of operations or financial condition of Parent
and its Subsidiaries taken as a whole, except liabilities (i) incurred since the
date of Parent

 

38



--------------------------------------------------------------------------------

Balance Sheet in the ordinary course of business consistent with past practices
or (ii) incurred in connection with the transactions contemplated hereby.

 

§4.5 Ownership of Sub and Sub’s Operations. All of the issued and outstanding
shares of capital stock of Sub are owned of record and beneficially by Parent
free and clear of any Liens. Sub was formed solely for the purpose of engaging
in the transactions contemplated by the Transaction Documents and has not
engaged in any business activities or conducted any operations other than in
connection with such transactions.

 

§4.6 Litigation. Except as disclosed in the Parent Commission Filings filed to
the date hereof, there is no action, suit, proceeding, claim, arbitration or
investigation pending, or as to which Parent or any of its Subsidiaries has
received any notice of assertion nor, to Parent’s knowledge, is there a
threatened action, suit, proceeding, claim, arbitration or investigation against
Parent or any of its Subsidiaries that would have a Material Adverse Effect on
Parent or that would prevent, materially delay or challenge the consummation of
the transactions contemplated by this Agreement.

 

§4.7 Absence of Certain Changes. Except as disclosed in the Parent Commission
Filings filed to the date hereof, since September 30, 2004 to the date of this
Agreement there has not occurred (a) any Material Adverse Effect with respect to
Parent, (b) any amendment to Parent’s certificate of incorporation or by-laws,
(c) any material change in accounting methods or practices by Parent, or (d) any
declaration, setting aside, or payment of a dividend or other distribution with
respect to Parent Common Stock, or direct or indirect redemption, purchase or
other acquisition (or agreement or resolution to effect the same) by Parent of
any of its capital stock (other than in connection with the exercises of stock
options).

 

§4.8 Nasdaq Listing. Parent’s common stock is listed on the Nasdaq Smallcap
Market and Parent has not have received notice from Nasdaq of violation of its
Smallcap Market listing requirements.

 

§4.9 Brokers’ or Finders’ Fees. Except with respect to the fees payable to
Parent’s investment banker, whose fees and expenses shall be paid by Parent, no
agent, broker, person or firm acting on behalf of Parent is, or will be,
entitled to any commission or brokers’ or finders’ fees from any Shareholder or
from any Affiliate of any Shareholder, in connection with any of the
transactions contemplated by this Agreement.

 

§4.10 Environmental Laws and Regulations. (a) Parent is in compliance in all
material respects with all applicable Environmental Laws, and have obtained, and
are in compliance in all material respects with, all Permits required of them
under applicable Environmental Laws;

 

(b) there are no claims, proceedings, investigations or actions by any
Governmental or Regulatory Authority or other Person or entity pending, or to
the knowledge of Parent or Sub, threatened, against Parent under any
Environmental Law; and

 

39



--------------------------------------------------------------------------------

(c) there are no facts, circumstances or conditions relating to the past or
present business or operations of Parent (including the disposal of any wastes,
hazardous substances or other materials), or to any past or present real
property of Parent, that, to the knowledge of Parent or Sub, could reasonably be
expected to give rise to any claim, proceeding or action, or to any liability,
under any Environmental Law.

 

§4.11 Tax Related Representations. (a) Parent has no current plan or intention
to liquidate the Company; merge the Company with or into another corporation,
sell or otherwise dispose of the stock of the Company except for transfers of
stock to corporations controlled by Parent, or cause the Company to issue
additional shares of stock (or equity equivalents, or securities, options,
warrants or instruments giving the holder thereof the right to acquire capital
stock or equity equivalents of the Company) that would (or, if exercised, would)
result in Parent owning less than all of the outstanding stock of the Company.

 

(b) Parent has no current plan or intention to sell or otherwise dispose of (or
permit the Company to sell or otherwise dispose of) any of the assets of the
Company acquired in the Merger, except for dispositions made, or to be made, in
the ordinary course of business, transfers of assets described in Code Section
368(a)(2)(C) or transfers of assets permitted by Treasury Regulations Sections
1.368-1(d)(4) or 1.368-2(k).

 

(c) Neither Parent nor any Person related to Parent has a current plan or
intention to acquire any Parent Common Stock that is issued in the Merger from a
Person to whom such Parent Common Stock was so issued in the Merger.

 

(d) Parent intends that none of the shares of Parent Common Stock received by
any Shareholder as part of the Merger Consideration will be separate
consideration for, or allocable to, any employment agreement or any covenant not
to compete, and that the compensation paid by Parent to any Shareholder-employee
of the Company will be for services actually rendered and will be commensurate
with amounts paid to third parties bargaining at arm’s length for similar
services.

 

(e) Notwithstanding the foregoing provisions of this Section 4.11, none of these
provisions shall limit the ability of Parent to undertake any such actions after
the Closing if such actions are not pursuant to a current plan or intention.

 

§4.12 Compliance with Laws. Parent has complied and is in compliance with all
applicable Laws, except where any failure to so comply would not reasonably be
expected to have a Material Adverse Effect. Parent has received no written
notice that any such noncompliance that reasonably would be expected to have a
Material Adverse Effect is being or may be alleged.

 

§4.13 Exempt Transaction. Subject in part to the truth and accuracy of the
Shareholders’ representations set forth in this Agreement, the issuance of
Parent

 

40



--------------------------------------------------------------------------------

Common Stock to the Shareholders pursuant to this Agreement is exempt from the
registration requirements of the Securities Act.

 

§4.14 Interim Required Filings. No event has occurred since September 30, 2004
requiring any filing, report or other disclosure by Parent under the Exchange
Act or Securities Act that has not heretofore been filed with the Securities and
Exchange Commission and furnished to the Company and the Shareholders (including
any amendment to any such filing or report).

 

ARTICLE 5

 

COVENANTS

 

§5.1 Public Announcements; Notification of Certain Matters; Conduct of Audit.
(a) Neither the Company nor any Shareholder shall, nor shall any of their
respective Affiliates, without the approval of Parent, issue any press releases
or otherwise make any public statements with respect to the transactions
contemplated by this Agreement.

 

(b) Shareholders shall give prompt notice to Parent of any of the following
which occurs, or of which any of them becomes aware, following the date hereof:
(i) any notice of, or other communication relating to, a default or event that,
with notice or lapse of time or both, would become a default under any Contract
disclosed (or required to be disclosed) on Schedule 3.13 to the Company
Disclosure Letter; (ii) the occurrence or existence of any fact, circumstance or
event which would reasonably be expected to result in (a) any representation or
warranty made by Shareholders in this Agreement or in any Schedule, Exhibit or
certificate or delivered herewith, to be untrue or inaccurate or (b) the failure
of any condition precedent to either party’s obligations; and (iii) any notice
or other communication from any third party alleging that the consent of such
third party is or may be required in connection with the transactions
contemplated by this Agreement.

 

(c) Parent shall give prompt notice to Representative of any of the following
which occurs, or of which it becomes aware, following the date hereof: (i) the
occurrence or existence of any fact, circumstance or event which would
reasonably be expected to result in (a) any representation or warranty made by
Parent in this Agreement to be untrue or inaccurate or (b) the failure of any
condition precedent to either party’s obligations; and (ii) any notice or other
communication from any third party alleging that the consent of such third party
is or may be required in connection with the transactions contemplated by this
Agreement.

 

(d) Each Shareholder shall cooperate with the Company and Parent in the
preparation of any Company audit, including promptly providing all information,
including financial records, required in order to complete the same.

 

§5.2 Registration. (a) As soon as commercially practicable, but no later than
the date that is 30 days following the later of the Closing Date or the date

 

41



--------------------------------------------------------------------------------

Company’s 2003 and 2004 audited financial statements prepared in accordance with
GAAP are available, and subject in either event to each Shareholder providing
all required information in connection with the below described registration a
reasonable amount of time prior to such date, Parent at its expense shall (a)
prepare and file with the Securities and Exchange Commission (the “SEC”) a
registration statement on Form S-3 (or, subject to Section 5.2(h) below, on Form
S-1) with respect to the shares of Parent Common Stock hereunder (the
“Registration Statement”) and (b) use commercially reasonable efforts (1) to
cause the Registration Statement to become effective as soon as possible
thereafter, provided that the parties agree and acknowledge that the
Registration Statement will not be declared effective until after Parent files
all Current Reports on Form 8-K (or amendments thereto) required by this
transaction, and (2) to maintain the effectiveness of the Registration Statement
until the earlier of (x) the Shareholders’ disposition of all such registered
shares or (y) the Shareholders being able to dispose of all such registered
shares pursuant to Rule 144(k) of the Securities Act. If (i) in the good faith
judgment of the Board of Directors of Parent, the filing of a Registration
Statement covering such shares of Parent Common Stock would be detrimental to
Parent and the Board of Directors of Parent concludes, as a result, that it is
in the best interests of Parent to defer the filing of such Registration
Statement at such time, and (ii) Parent shall furnish to the Shareholders a
certificate signed by an executive officer of Parent stating that in the good
faith judgment of the Board of Directors of Parent, it would be detrimental to
Parent for such Registration Statement to be filed in the near future and that
it is, therefore, in the best interests of Parent to defer the filing of such
Registration Statement, then Parent shall have the right to defer such filing,
provided that Parent shall not defer its obligation in this manner for more than
60 days. Parent shall bear all expenses incurred in connection with the
registration and qualification of the shares registered pursuant to this Section
5.2, and the Shareholders shall pay all fees and expenses of counsel to the
Shareholders. Each Shareholder shall cooperate with Parent in the preparation,
filing and process of securing the effectiveness of the Registration Statement
and shall furnish to Parent such information relating to such Shareholder and
such further and supplemental information as may be necessary or as may be
reasonably requested by Parent for use in the Registration Statement and any
amendments or supplements thereto. Each party will promptly provide the other
with copies of all correspondence, comment letters, notices or other
communications to or from the SEC regarding the Registration Statement or any
amendment or supplement thereto, and Parent will advise the Shareholders after
it receives notice thereof, of the effectiveness of the Registration Statement,
of the issuance of any stop order with respect to the effectiveness thereof, of
the suspension of the qualification of the shares of Parent Common Stock for
offering or sale in any jurisdiction, or of the initiation or threat of any
proceeding for any such purpose.

 

(a) To the extent permitted by applicable law, Parent will indemnify each
Shareholder with respect to any registration effected pursuant to this Section
5.2 against all claims, losses, damages and liabilities (or actions in respect
thereof) arising out of or based on any untrue statement (or alleged untrue
statement) of a material fact contained in any prospectus, offering circular or
other document (including any related registration statement, notification or
the like) made in such registration, qualification or compliance, or based on
any omission (or alleged omission) to state

 

42



--------------------------------------------------------------------------------

therein a material fact required to be stated therein or necessary to make the
statements therein not misleading, or any violation by Parent of the Securities
Act or the Exchange Act or any rule or regulation thereunder applicable to
Parent and relating to action or inaction required of Parent in connection with
any such registration, qualification or compliance, and will reimburse each of
the Shareholders for any legal and any other expenses reasonably incurred in
connection with investigating and defending any such claim, loss, damage,
liability or action, provided that Parent will not be liable in any such case to
the extent that any such claim, loss, damage, liability or expense arises out of
or is based on any untrue statement (or alleged untrue statement) or omission
(or alleged omission) based upon written information furnished to Parent by any
Shareholder and stated to be specifically for use therein.

 

(b) To the extent permitted by applicable law, the Shareholders, severally on a
pro rata basis based upon the number of shares of Parent Common Stock originally
delivered to the Escrow Agent pursuant to Section 2.6, will indemnify Parent,
each of its directors and officers, agents, representatives and Affiliates and
each person who controls Parent within the meaning of Section 15 of the
Securities Act against all claims, losses, damages and liabilities (or actions
in respect thereof) arising out of or based on any untrue statement (or alleged
untrue statement) of a material fact contained in the Registration Statement, or
any prospectus, offering circular or other document made by any Shareholder, or
any omission (or alleged omission) to state therein a material fact required to
be stated therein or necessary to make the statements by any Shareholder therein
not misleading, and will reimburse Parent for any legal or any other expenses
reasonably incurred in connection with investigating or defending any such
claim, loss, damage, liability or action, in each case to the extent, but only
to the extent, that such untrue statement (or alleged untrue statement) or
omission (or alleged omission) is made in the Registration Statement, or such
prospectus, offering circular or other document in reliance upon and in
conformity with written information furnished to Parent by any Shareholder and
stated to be specifically for use therein; provided, however, that the
obligations of each of the Shareholders under this Section 5.2(c) shall be
limited to an amount equal to the net proceeds to such Shareholders of
securities sold as contemplated herein.

 

(c) Each party entitled to indemnification under this Section 5.2 (the “Section
5.2 Indemnified Party”) shall give notice to the party required to provide
indemnification (the “Section 5.2 Indemnifying Party”) promptly after such
Section 5.2 Indemnified Party has actual knowledge of any claim as to which
indemnity may be sought, and shall permit the Section 5.2 Indemnifying Party to
assume the defense of any such claim or any litigation resulting therefrom;
provided that counsel for the Section 5.2 Indemnifying Party, who shall conduct
the defense of such claim or any litigation resulting therefrom, shall be
approved by the Section 5.2 Indemnified Party (whose approval shall not
unreasonably be withheld) and the Section 5.2 Indemnified Party may participate
in such defense at such party’s expense (unless the Section 5.2 Indemnified
Party shall have reasonably concluded that there may be a conflict of interest
between the Section 5.2 Indemnifying Party and the Section 5.2 Indemnified Party
in such action, in which case the fees and expenses of counsel shall be at the
expense of the Section 5.2 Indemnifying Party), and provided further that the
failure of any Section 5.2 Indemnified

 

43



--------------------------------------------------------------------------------

Party to give notice as provided herein shall not relieve the Section 5.2
Indemnifying Party of its obligations hereunder except to the extent that the
Section 5.2 Indemnifying Party is materially prejudiced thereby. No Section 5.2
Indemnifying Party, in the defense of any such claim or litigation shall, except
with the consent of each Section 5.2 Indemnified Party, consent to entry of any
judgment or enter into any settlement which does not include as an unconditional
term thereof the giving by the claimant or plaintiff to such Section 5.2
Indemnified Party of a release from all liability in respect to such claim or
litigation. Each Section 5.2 Indemnified Party shall furnish such information
regarding itself or the claim in question as a Section 5.2 Indemnifying Party
may reasonably request in writing and as shall be reasonably required in
connection with the defense of such claim and litigation resulting therefrom.

 

(d) If the indemnification provided for in this Section 5.2 is held by a court
of competent jurisdiction to be unavailable to an Section 5.2 Indemnified Party
with respect to any loss, liability, claim, damage or expense referred to
herein, then the Section 5.2 Indemnifying Party, in lieu of indemnifying such
Section 5.2 Indemnified Party hereunder, shall contribute to the amount paid or
payable to such Section 5.2 Indemnified Party as a result of such loss,
liability, claim, damage or expense in such proportion as is appropriate to
reflect the relative fault of the Section 5.2 Indemnifying Party on the one hand
and of the Section 5.2 Indemnified Party on the other in connection with the
statements or omissions which resulted in such loss, liability, claim, damage or
expense, as well as any other relevant equitable considerations. The relative
fault of the Section 5.2 Indemnifying Party and of the Section 5.2 Indemnified
Party shall be determined by reference to, among other things, whether the
untrue (or alleged untrue) statement of a material fact or the omission (or
alleged omission) to state a material fact relates to information supplied by
the Section 5.2 Indemnifying Party or by the Section 5.2 Indemnified Party and
the parties’ relative intent, knowledge, access to information and opportunity
to correct or prevent such statement or omission; provided, however, that the
obligations of each of the Shareholders hereunder shall be limited to an amount
equal to the net proceeds to such Shareholders of securities sold as
contemplated herein.

 

(e) For not more than 20 consecutive days or for a total of not more than 45
days in any 12 month period, Parent may delay the disclosure of material
non-public information concerning Parent, by suspending the use of any
prospectus, offering circular or other document (including any related
registration statement, notification or the like) prepared in connection with
any registration to be effected pursuant this Section 5.2 containing such
information, the disclosure of which at the time is not, in the good faith
opinion of Parent, in the best interests of Parent (an “Allowed Delay”);
provided, that Parent shall promptly (a) notify the Shareholders in writing of
the existence of (but in no event, without the prior written consent of a
Shareholders, shall Parent disclose to such Shareholders any of the facts or
circumstances regarding) material non-public information giving rise to an
Allowed Delay, (b) advise the Shareholders in writing to cease all sales under
the Registration Statement until the end of the Allowed Delay and (c) use
commercially reasonable efforts to terminate an Allowed Delay as promptly as
practicable.

 

44



--------------------------------------------------------------------------------

(f) If the Registration Statement is not declared effective during the 12 month
period from the Closing Date, if (but without any obligation to do so) the
Parent shall determine to prepare and file with the SEC a registration statement
relating to an offering for its own account or the account of others under the
Securities Act of any of its equity securities, other than on Form S-4 or Form
S-8 (each as promulgated under the Securities Act) or their then equivalents
relating to equity securities to be issued solely in connection with any
acquisition of any entity or business or equity securities issuable in
connection with stock option or other employee benefit plans then the Parent
shall send to each Shareholder written notice of such determination and, if
within fifteen Business Days after receipt of such notice, any such Shareholder
shall so request in writing, the Parent shall include in such registration
statement all or any part of such Parent Common Stock (subject to lock-up
restrictions pursuant to Section 2.7, if any) such requests to be registered,
subject to customary underwriter cutbacks applicable to all holders of
registration rights.

 

(g) If the Registration Statement is not declared effective on or prior to six
months following the Closing Date, then upon the written request of Shareholders
holding at least 51% of the Parent Common Stock issued as Merger Consideration
under this Agreement, and subject to each Shareholder providing all required
information in connection with the below described registration, Parent at its
expense shall (a) prepare and file with the SEC a registration statement on Form
S-1 with respect to the shares of Parent Common Stock issued hereunder and (b)
use commercially reasonable efforts (1) to cause the Registration Statement to
become effective as soon as possible thereafter, and (2) to maintain the
effectiveness of the Registration Statement until the earlier of (x) the
Shareholders’ disposition of all such registered shares or (y) the Shareholders
being able to dispose of all such registered shares pursuant to Rule 144(k) of
the Securities Act. For the avoidance of doubt, any such registration statement
on Form S-1 shall constitute a “Registration Statement” under and for all
purposes of this Section 5.2 and this Agreement. Notwithstanding the foregoing,
in the event a Registration Statement on Form S-3 has not been declared
effective within six months following the Closing Date because (i) any
Shareholder failed to deliver to Parent the information required of such
Shareholder to properly complete such Registration Statement or (ii) audited
financial statements prepared in accordance with GAAP for the Company’s fiscal
years ended December 31, 2003, and December 31, 2004, were not then available
due in whole or in part to the action or inaction of any Shareholder, then the
right to request Parent to file a registration statement on Form S-1 pursuant to
this Section 5.2(h) shall be deemed waived and shall not be available.

 

(h) During the period when copies of the Registration Statement prospectus are
required to be delivered under the Securities Act or the Exchange Act, Parent
shall file all documents required to be filed with the SEC pursuant to Section
13, 14, or 15 of the Exchange Act within the time periods required by the
Exchange Act and the rules and regulations promulgated thereunder.

 

(i) Until the earlier of (i) the date on which the Parent Common Stock may be
resold by the Shareholders without registration and without regard to any volume
limitations by reason of Rule 144(k) under the Securities Act or any other rule
of

 

45



--------------------------------------------------------------------------------

similar effect or (ii) all of the Parent Common Stock issued to the Shareholders
hereunder has been sold pursuant to the Registration Statement or Rule 144 under
the Securities Act or any other rule of similar effect, the Parent shall timely
file all reports required to be filed by it under the Securities Act and the
Exchange Act.

 

(j) Parent shall file documents required of the Parent for customary Blue Sky
clearance in all states requiring Blue Sky clearance; provided, however, that
the Parent shall not be required to qualify to do business or consent to service
of process in any jurisdiction in which it is not now so qualified or has not so
consented.

 

§5.3 Employee Option Grants. On or promptly following the Closing Date, Parent
shall grant to the employees identified on Schedule C to the Company Disclosure
Letter options to purchase shares of Parent Common Stock in the amounts set
forth opposite the name of each such employee on such Schedule C. Such option
grants shall be made under Parent’s 2003 Stock Incentive Plan. Each such grant
shall reflect the exercise price, term and vesting schedule set forth on such
Schedule C and shall otherwise be issued upon terms and conditions customary for
Parent.

 

ARTICLE 6

 

CONDITIONS TO PARENT’S AND SUB’S OBLIGATIONS

 

§6. Conditions to Parent’s and Sub’s Obligations. The execution and delivery of
this Agreement and Closing shall not have occurred unless the following
conditions have occurred or have been waived in writing by Parent:

 

§6.1 Opinion of Company’s Counsel. The Company shall have furnished Parent with
a favorable opinion, dated the Closing Date, of Company’s counsel, in form and
substance reasonably satisfactory to Parent and its counsel.

 

§6.2 Good Standing and Other Certificates. Shareholders shall have delivered to
Parent (a) the Certificates representing all of the Company Common Stock held by
the Shareholders, (b) copies of the Company’s Articles of Incorporation and the
charter documents as in effect on the Closing Date, including all amendments
thereto, in each case certified by the Secretary of State or other appropriate
official of its jurisdiction of incorporation, (c) a certificate from the
Secretary of State or other appropriate official of their respective
jurisdictions of incorporation to the effect that the Company is in good
standing or subsisting in such jurisdiction and listing all charter documents of
the Company on file, (d) a certificate from the Secretary of State or other
appropriate official in each State in which the Company is qualified to do
business to the effect that the Company is in good standing in such State, (e) a
certificate as to the tax status of the Company from the appropriate official in
its jurisdiction of incorporation and each State in which the Company is
qualified to do business and (f) a copy of the By-Laws of the Company, certified
by the Secretary of the Company as being true and correct and in effect on the
Closing Date.

 

46



--------------------------------------------------------------------------------

§6.3 Employment Agreements; Severance; Officer Titles. (a) Each of John Houtsma,
Edwin Okamura, Clinton J. Hauptmeier, Jeffrey T. McElroy, Dustin Uremovich, Dean
Cooper and James D. Lewis shall have agreed to execute employment agreements
effective immediately subsequent to the Effective Time with the Company in form
and substance satisfactory to Parent and each such individual party thereto; and
(b) Jeffrey M. Ryan shall have agreed to execute a severance agreement effective
immediately subsequent to the Effective Time with the Company in form and
substance satisfactory to Parent and Mr. Ryan. Each Shareholder hereby
acknowledges that he has waived any applicable notice provision with respect to
the termination of any employment agreement existing with the Company prior to
the execution of the employment agreement or severance agreement set forth
herein above. Upon the execution of the employment agreements specified in this
Section 6.3, each of John Houtsma, Edwin Okamura, Clinton J. Hauptmeier, Jeffrey
T. McElroy, Dustin Uremovich, Dean Cooper and James D. Lewis shall have the
respective title specified in his employment agreement.

 

§6.4 Resignation of Directors. Upon execution of this Agreement by all of the
Parties, each of John Houtsma, Dean Cooper, Edwin Okamura, Clinton J.
Hauptmeier, Jeffrey M. Ryan, and Jeff McElroy hereby resign from his respective
position as a member of the Board of Directors of the Company and the Company
hereby accepts such resignations.

 

§6.5 Proceedings. All proceedings to be taken in connection with the
transactions, including obtaining the unanimous approval of the Company’s board
of directors and shareholders, contemplated by this Agreement and all documents
incident thereto shall be reasonably satisfactory in form and substance to
Parent and its counsel, and Parent shall have received copies of all such
documents and other evidences as it or its counsel may reasonably request in
order to establish the consummation of such transactions and the taking of all
proceedings in connection therewith.

 

§6.6 Escrow Agreement. The Escrow Agreement shall have been duly executed and
delivered by the Shareholders, Parent, Representative and Escrow Agent.

 

§6.7 Non-foreign Person Affidavit. Shareholders shall furnish to Parent on or
before the Closing Date a non-foreign person affidavit as required by Section
1445 of the Code.

 

§6.8 Cancellation of Certain Agreements. Upon execution of this Agreement, the
Shareholders and the Company hereby cancel, terminate and waive any rights in
connection with (i) the Stock Redemption and Purchase Agreement dated as of
March 1, 2004, by and among Jeff Ryan, John Houtsma, Dean Cooper, Edwin Okamura
and the Company, and (ii) the Amended and Restated Shareholders’ Agreement dated
as of March 1, 2004, by and among the Shareholders and the Company.

 

47



--------------------------------------------------------------------------------

ARTICLE 7

 

CONDITIONS TO COMPANY’S AND SHAREHOLDERS’ OBLIGATIONS

 

§7. Conditions to Company’s and Shareholders’ Obligations. The execution and
delivery of this Agreement and the Closing shall not have occurred unless the
following conditions have occurred or have been waived in writing by the Company
and the Shareholders:

 

§7.1 Opinion of Parent’s Counsel. Parent shall have furnished the Company with a
favorable opinion, dated the Closing Date, of Parent’s counsel, in form and
substance reasonably satisfactory to the Company and its counsel.

 

§7.2 Proceedings. All corporate proceedings to be taken by Parent and Sub in
connection with the transactions, including obtaining the approval of Parent’s
and Sub’s board of directors, contemplated by this Agreement and all documents
incident thereto shall be reasonably satisfactory in form and substance to
Shareholders, the Company and their counsel, and Shareholders and the Company
shall have received copies of all such documents and other evidences as they or
their counsel may reasonably request in order to establish the consummation of
such transactions and the taking of all proceedings in connection therewith.

 

§7.3 Employment Agreements; Severance. (a) Each of John Houtsma, Edwin Okamura,
Clinton J. Hauptmeier, Jeffrey T. McElroy, Dustin Uremovich, Dean Cooper and
James D. Lewis shall have executed employment agreements with the Company in
form and substance satisfactory to Parent and each such individual party
thereto; and (b) Jeffrey M. Ryan shall have executed a severance agreement with
the Company in form and substance satisfactory to Parent and Mr. Ryan.

 

ARTICLE 8

 

REPRESENTATIVE

 

§8.1 Representative of the Shareholders; Power of Attorney. (a) The
Representative is hereby appointed by each Shareholder as agent and
attorney-in-fact for each Shareholder, for and on behalf of such Shareholder, to
give and receive notices and communications, to authorize delivery to Parent of
funds from the Escrow Fund in satisfaction of claims by Parent, to object to
such deliveries, to agree to, negotiate, enter into settlements and compromises
of, and demand arbitration and comply with orders of courts and awards of
arbitrators with respect to such claims, and to take all actions necessary or
appropriate in the judgment of the Representative for the accomplishment of the
foregoing. The Representative shall furnish on behalf of the Shareholders such
certificates and other documents as may from time to time be requested by the
Escrow Agent. The Representative may be changed by the Shareholders from time to
time upon not less than fifteen (15) days’ prior written notice to Parent and
the Escrow Agent, or such shorter period as shall be acceptable to Parent and
the Escrow Agent in their reasonable discretion; provided that the
Representative may not be changed or removed

 

48



--------------------------------------------------------------------------------

unless Persons entitled to an aggregate of two-thirds interest of the Escrow
Fund agree to such removal and to the identity of a substituted Representative.
Any vacancy in the position of Representative may be filled by approval of the
holders of a majority in interest of the Escrow Fund. No bond shall be required
of the Representative, and the Representative shall not receive compensation for
its services. Notices or communications to or from the Representative shall
constitute notice to or from each of the Shareholders, and the Representative is
hereby authorized by the Shareholders to give and receive notices and other
communications under this Agreement on behalf of each Shareholder (including for
purposes of Sections 10.3 and 10.4).

 

(b) The Representative shall not be liable for any act done or omitted hereunder
as Representative while acting in good faith and in the exercise of reasonable
judgment. The Shareholders shall jointly and severally indemnify the
Representative and hold the Representative harmless against any loss, liability
or expense incurred without negligence or bad faith on the part of the
Representative and arising out of or in connection with the acceptance or
administration of the Representative’s duties hereunder, including the
reasonable fees and expenses of any legal counsel retained by the
Representative.

 

(c) In order to induce the Representative to act in such capacity, the
Representative:

 

(i) shall not be under any duty to give greater consideration to the interest of
any Shareholder or Shareholders than to that of any other Shareholder or
Shareholders;

 

(ii) may act in reliance upon any statement (oral or written), instrument or
signature believed by the Representative to be genuine and may assume that any
such statement, instrument or signature purportedly given by any Shareholder in
connection with this Agreement has been given by such Shareholder;

 

(iii) shall not be liable to the Shareholders for any mistake of fact or error
in judgment or for any acts of omission of any kind unless by the
Representative’s own gross negligence, bad faith or willful misconduct;

 

(iv) shall not be required to make any representation as to the validity, value
or genuineness of any document or instrument held by the Representative or
delivered by the Representative;

 

(v) shall not be obligated to risk its own funds in the course of performing as
Representative; and

 

(vi) shall not have any duties or responsibilities except those expressly set
forth in this Agreement to which the Representative is a party and no implied
covenants, functions, responsibilities, duties, obligations or liabilities shall
be read into this Agreement or shall otherwise exist against the Representative.

 

49



--------------------------------------------------------------------------------

§8.2 Actions of the Representative. A decision, act, consent or instruction of
the Representative under or in connection with this Agreement shall constitute a
decision of all the Shareholders and shall be final, binding and conclusive upon
each of such Shareholders, and the Escrow Agent and Parent may rely upon any
such decision, act, consent or instruction of the Representative as being the
decision, act, consent or instruction of each and every such Shareholder. The
Escrow Agent and Parent are hereby relieved from any liability to any person for
any acts done by them in accordance with such decision, act, consent or
instruction of the Representative.

 

ARTICLE 9

 

TAX MATTERS

 

§9.1 Tax Returns. (a) Shareholders shall have the exclusive authority and
obligation to prepare, execute on behalf of the Company and timely file, or
cause to be prepared and timely filed, all Returns of the Company that are due
with respect to any taxable year or other taxable period ending prior to or
ending on and including the Closing Date. Such authority shall include, but not
be limited to, the determination of the manner in which any items of income,
gain, deduction, loss or credit arising out of the income, properties and
operations of the Company shall be reported or disclosed in such Returns;
provided, that such Returns shall be prepared by treating items on such Returns
in a manner consistent with the past practices of the Company with respect to
such items and such Returns shall not be filed without the prior written consent
of Parent, which consent shall not be unreasonably withheld or delayed.

 

(a) Except as provided in Section 9.1(a), Parent shall have the exclusive
authority and obligation to prepare and timely file, or cause to be prepared and
timely filed, all Returns of the Company; provided, that with respect to Returns
to be filed by Parent pursuant to this Section 9.1 for taxable periods beginning
before the Closing Date and ending after the Closing Date (the “Overlap
Period”), such Returns shall not be filed without the prior written consent of
Representative, which consent shall not be unreasonably withheld or delayed.
Such authority shall include, but not be limited to, the determination of the
manner in which any items of income, gain, deduction, loss or credit arising out
of the income, properties and operations of the Company shall be reported or
disclosed on such Returns.

 

§9.2 Payment of Taxes. (a) Shareholders shall be responsible and liable for the
timely payment of any and all income Taxes imposed on or with respect to the
properties, income and operations of the Company for all Pre-Closing Periods,
including the portion of the Overlap Period up to and including the Closing
Date.

 

(a) All income Taxes with respect to the income, property or operations of the
Company that relate to the Overlap Period shall be apportioned between
Shareholders and Parent as determined from the books and records of the Company
as though the taxable year of the Company terminated at the close of business on
the Closing Date. Shareholders shall be liable for income Taxes of the Company
which are attributable to the portion of the Overlap Period ending on and
including the Closing Date

 

50



--------------------------------------------------------------------------------

and Parent shall be liable for income Taxes of the Company which are
attributable to the portion of the Overlap Period beginning on the day following
the Closing Date.

 

§9.3 Controversies. (a) Parent shall promptly notify the Representative in
writing upon receipt by Parent or any Affiliate of Parent (including the Company
after the Closing Date) of written notice of any inquiries, claims, assessments,
audits or similar events with respect to Taxes relating to a taxable period
ending prior to or ending on and including the Closing Date for which
Shareholders may be liable under this Agreement (any such inquiry, claim,
assessment, audit or similar event, a “Tax Matter”). Shareholders, at their sole
expense, shall have the authority to represent the interests of the Company with
respect to any Tax Matter before the Internal Revenue Service, any other taxing
authority, any other Governmental or Regulatory Authority or any court and shall
have the sole right to control the defense, compromise or other resolution of
any Tax Matter, including responding to inquiries, filing Returns and
contesting, defending against and resolving any assessment for additional Taxes
or notice of Tax deficiency or other adjustment of Taxes of, or relating to, a
Tax Matter; provided, that no Shareholders nor any of their Affiliates shall
enter into any settlement of or otherwise compromise any Tax Matter that
adversely affects or may adversely affect the Tax liability of Parent, the
Company or any Affiliate of the foregoing for any period ending after the
Closing Date, including the portion of the Overlap Period that is after the
Closing Date, without the prior written consent of Parent, which consent shall
not be unreasonably withheld or delayed. Shareholders shall keep Parent fully
and timely informed with respect to the commencement, status and nature of any
Tax Matter. Shareholders shall, in good faith, allow Parent, at Parent’s sole
expense, to make comments to Shareholders regarding the conduct of or positions
taken in any such proceeding.

 

(a) Except as otherwise provided in this Section 9.3, Parent shall have the sole
right to control any audit or examination by any taxing authority, initiate any
claim for refund or amend any Return, and contest, resolve and defend against
any assessment for additional Taxes, notice of Tax deficiency or other
adjustment of Taxes of, or relating to, the income, assets or operations of the
Company for all taxable periods; provided, that Parent shall not, and shall
cause its Affiliates (including the Company) not to, enter into any settlement
of any contest or otherwise compromise any issue with respect to the portion of
the Overlap Period ending on or prior to the Closing Date without the prior
written consent of Shareholders, which consent shall not be unreasonably
withheld or delayed.

 

§9.4 Transfer Taxes. All transfer, sales and use, registration, stamp and
similar Taxes imposed in connection with the sale of the Shares or any other
transaction that occurs pursuant to this Agreement shall be borne solely by
Shareholders.

 

§9.5 Amended Returns. Neither Shareholders nor the Company shall file or cause
to be filed any amended Return or claims for refund without the prior written
consent of Parent, which consent shall not be unreasonably withheld or delayed.

 

§9.6 Prior Tax Agreements. Shareholders shall terminate or cause to be
terminated any and all of the tax sharing, allocation, indemnification or
similar

 

51



--------------------------------------------------------------------------------

agreements, arrangements or undertakings in effect, written or unwritten, on the
Closing Date as between Shareholders or any predecessor or Affiliate thereof, on
the one hand, and the Company, on the other hand, for all Taxes imposed by any
government or taxing authority, regardless of the period in which such Taxes are
imposed, and there shall be no continuing obligation to make any payments under
any such agreements, arrangements or undertakings.

 

§9.7 Tax Indemnification. (a) Subject to the limitations set forth in Section
10.2(d), the Shareholders, jointly and severally, agree to indemnify, defend and
hold Parent and its Affiliates (including the Company) and their respective
stockholders, officers, directors, employees, agents, successors and assigns,
harmless on an after-tax basis from and against: (i) all Taxes, losses, claims
and expenses resulting from, arising out of, or incurred with respect to, any
claims that may be asserted by any party based on, attributable to, or resulting
from the failure of any representation or warranty made pursuant to Section 3.15
to be true and correct in all respects as of the date of this Agreement; (ii)
all Taxes imposed on the Shareholders for any taxable year or period; (iii) all
Taxes imposed on the Company or any of its subsidiaries as a result of the
provisions of Treasury Regulations Section 1.1502-6 or the analogous provisions
of any state, local or foreign law with respect to groups in which the Company
was a member at any time prior to the Closing Date; and (iv) all Taxes imposed
on the Parent or Company, or for which the Parent or Company may be liable, as a
result of the Merger. Parent shall give Representative written notice of all
Taxes, losses, claims and expenses which Parent has reasonably determined may
give rise to a right of indemnification under this Section 9.7, including a
computation of the amount of the claimed indemnification with sufficient detail
and particularity to enable Representative to reasonably determine the amount of
such required indemnification.

 

(a) If Parent fails to notify Representative with respect to a Tax Matter in
accordance with the provisions of Section 9.3, Shareholders shall not be
obligated to indemnify Parent under Section 9.7(a) to the extent that such
failure to notify Representative has a material adverse effect on Shareholders’
ability to defend against such Tax Matter.

 

(b) All claims made against and paid out of the Escrow Fund to Parent
Indemnities shall be made and paid in accordance herewith and with the terms of
the Escrow Agreement.

 

§9.8 Post-Closing Tax Matters. (a) From and after the Closing Date, Parent
agrees, and agrees to cause the Company, to permit Representative to have
reasonable access, during normal business hours, to the Company’s books and
records, to the extent that such books and records relate to a Pre-Closing
Period, and personnel, for the purpose of enabling Representative to: (i)
prepare the Returns specified in Section 9.1(a); (ii) investigate or contest any
Tax Matter which Shareholders have the authority to conduct under Section 9.3;
and (iii) evaluate any claim for indemnification under Section 9.7.

 

52



--------------------------------------------------------------------------------

(a) Except as may be otherwise agreed by Parent and Representative:

 

(i) notwithstanding anything to the contrary in this Agreement, each Party shall
initially treat and report the Merger as a reorganization for all applicable
income tax purposes on their respective income tax returns;

 

(ii) except as otherwise required by Law, no Party shall take any position
inconsistent with such treatment; and

 

(iii) except as otherwise required by Law, from and after the Closing Date, no
Party shall take any action that may adversely affect qualification for such
treatment.

 

ARTICLE 10

 

SURVIVAL OF REPRESENTATIONS; INDEMNIFICATION

 

§10.1 Survival of Representations. Except for (i) the representations and
warranties of Shareholders and the Company contained in Section 3.1 (Existence
and Good Standing of the Company), Section 3.2 (Authority and Enforceability),
and Section 3.5 (Capital Stock); and (ii) the representations and warranties of
Parent contained in Section 4.1 (Existence and Good Standing of Parent and Sub;
Power and Authority), Section 4.3 (Capitalization), and Section 4.5 (Ownership
of Sub and Sub’s Operations) each of which shall survive indefinitely, and (iii)
Section 3.15 (Taxes), Section 3.22 (Employee Benefit Plans), Section 3.29
(Brokers’ or Finders’ Fees) and Section 4.9 (Brokers’ or Finders’ Fees), which
shall survive until sixty (60) days after the expiration of the applicable
statute of limitations period (after giving effect to any waivers and extensions
thereof), the respective representations and warranties of Shareholders, the
Company, Parent, and the Sub contained in this Agreement or in any Schedule,
Exhibit or certificate delivered pursuant to this Agreement shall survive for 18
months from the Closing Date.

 

§10.2 Indemnification. (a) Subject to the limitations set forth in Section
10.2(d), the Shareholders, jointly and severally, agree to indemnify and hold
Parent and its Affiliates (including the Company) and their respective
stockholders, officers, directors, employees, agents, successors and assigns
(each a “Parent Indemnitee”), harmless on an after tax basis from and against
any damages, losses, liabilities, obligations, claims of any kind, interest or
expenses (including reasonable attorneys’ fees and expenses) (collectively,
“Losses”), suffered, incurred or paid, directly or indirectly, through
application of the Company’s or Parent’s assets or otherwise, as a result of, in
connection with or arising out of (i) the failure of any representation or
warranty made by the Company or any Shareholder in this Agreement (whether or
not contained in Article 3, other than with respect to Taxes, the
indemnification with respect to which is dealt with in Article 9), any
Transaction Document or in any Schedule, Exhibit or certificate delivered
pursuant to this Agreement to be true and correct in all respects as of the date
of this Agreement and as of the Closing Date; (ii) any breach by

 

53



--------------------------------------------------------------------------------

the Company or any Shareholder of any of its covenants or agreements contained
herein or in any Transaction Document; (iii) any Excess Professional Fee not
deducted from the Merger Consideration as provided in Section 11.1; (iv) any
claim by any Shareholder or on behalf of any Shareholder in connection with any
actions of the Representative taken in accordance with the terms of this
Agreement or any Transaction Document, including any claim that any act of or
decision not to act by the Representative taken in accordance with the terms of
this Agreement does not bind such Shareholder to the indemnification obligations
set forth in Article 9 or this Article 10; or (v) the failure to obtain any
consent or waiver required as a result of this Agreement with respect to the
leased property located at 8701 N. Mopac Expressway, Austin Texas, 78759.

 

(a) Subject to the limitations set forth in Section 10.2(d), parent agrees to
indemnify and hold each Shareholder and his Permitted Transferees and their
respective heirs, personal representatives, successors and assigns (other than
the Company) (each a “Shareholder Indemnitee”) harmless on an after-tax basis
from and against Losses suffered, incurred or paid, directly or indirectly,
through application of the Shareholders’ assets or otherwise, as a result of, in
connection with or arising out of (i) the failure of any representation or
warranty made by Parent or Sub in this Agreement (whether or not contained in
Article 4) or in any Schedule, Exhibit or certificate delivered pursuant to this
Agreement to be true and correct in all respects as of the date of this
Agreement and as of the Closing Date and (ii) any breach by Parent or Sub of any
of the covenants or agreements contained herein.

 

(b) The obligations to indemnify and hold harmless pursuant to Section 9.7,
Section 10.2(a) and Section 10.2(b) shall survive the consummation of the
transactions contemplated by this Agreement for the time periods set forth in
Section 10.1, except for claims for indemnification asserted prior to the end of
such periods, which claims shall survive until final resolution thereof.

 

(c) The obligations to indemnify and hold harmless pursuant to Sections 5.2(c),
9.7 and 10.2(a) shall be limited to the aggregate amount of the Escrow Fund, and
the obligations to indemnify and hold harmless pursuant to Sections 5.2(b) and
10.2(b) shall be limited to an aggregate amount of $911,450.00. No Person shall
be entitled to recovery for Losses pursuant to such Section 10.2(a) or Section
10.2(b) until the total amount of Losses exceeds $5,000 (the “Basket Amount”);
provided, that to the extent the amount of Losses exceeds the Basket Amount, the
Indemnified Party shall be entitled to recover the Basket Amount as well as the
amount of Losses in excess of the Basket Amount.

 

§10.3 Indemnification Procedure. (a) Within a reasonable period of time after
the incurrence of any Losses by any Person entitled to indemnification pursuant
to Section 10.2 hereof (an “Indemnified Party”), including in respect of any
claim by a third party described in Section 10.4, which might give rise to
indemnification hereunder, the Indemnified Party shall deliver to the party from
which indemnification is sought (the “Indemnifying Party”) a certificate in the
form of Exhibit I (the “Loss Certificate”), which Loss Certificate shall:

 

(i) state that the Indemnified Party has paid or properly accrued Losses or
anticipates that it will incur liability for Losses for which such Indemnified
Party is entitled to indemnification pursuant to this Agreement; and

 

54



--------------------------------------------------------------------------------

(ii) specify in reasonable detail each individual item of Loss included in the
amount so stated, the date such item was paid or properly accrued, the basis for
any anticipated liability and the nature of the misrepresentation, breach of
warranty, breach of covenant or claim to which each such item is related and the
computation of the amount to which such Indemnified Party claims to be entitled
hereunder.

 

The Indemnified Party shall deliver a copy of the Loss Certificate to the Escrow
Agent while the Escrow Fund remains in effect and available to satisfy claims
for Losses pursuant to the indemnification provided for in Section 10.2.

 

(b) In the event that the Indemnifying Party shall object to the indemnification
of an Indemnified Party in respect of any claim or claims specified in any Loss
Certificate, the Indemnifying Party shall, within ten (10) days after receipt by
the Indemnifying Party of such Loss Certificate, deliver to the Indemnified
Party a notice to such effect and the Indemnifying Party and the Indemnified
Party shall, within the thirty (30) day period beginning on the date of receipt
by the Indemnified Party of such objection, attempt in good faith to agree upon
the rights of the respective parties with respect to each of such claims to
which the Indemnifying Party shall have so objected. If the Indemnified Party
and the Indemnifying Party shall succeed in reaching agreement on their
respective rights with respect to any of such claims, the Indemnified Party and
the Indemnifying Party shall promptly prepare and sign a memorandum setting
forth such agreement. Should the Indemnified Party and the Indemnifying Party be
unable to agree as to any particular item or items or amount or amounts, then
the Indemnified Party and the Indemnifying Party shall submit such dispute to a
court of competent jurisdiction. The party which receives a final judgment in
such dispute shall be indemnified and held harmless for all reasonable attorney
and consultant’s fees or expenses by the other party.

 

(c) Claims for Losses specified in any Loss Certificate to which an Indemnifying
Party shall not object in writing within ten (10) days of receipt of such Loss
Certificate, claims for Losses covered by a memorandum of agreement of the
nature described in Section 10.3(b), claims for Losses the validity and amount
of which have been the subject of judicial determination as described in Section
10.3(b) and claims for Losses the validity and amount of which shall have been
the subject of a final judicial determination, or shall have been settled with
the consent of the Indemnifying Party, as described in Section 10.4, are
hereinafter referred to, collectively, as “Agreed Claims.” Within ten (10) days
of the determination of the amount of any Agreed Claims, the Indemnifying Party
shall pay to the Indemnified Party (except in the case where a payment has been
already effected pursuant to the Escrow Agreement) an amount equal to the Agreed
Claim by wire transfer in immediately available funds to the bank account or
accounts designated by the Indemnified Party in a notice to the Indemnifying
Party not less than two (2) business days prior to such payment.

 

55



--------------------------------------------------------------------------------

(d) All claims made against and paid out of the Escrow Fund to Parent
Indemnitees shall be made and paid in accordance herewith and with the terms of
the Escrow Agreement.

 

§10.4 Third Party Claims. If a claim by a third party is made against any
Indemnified Party, and if such party intends to seek indemnity with respect
thereto under Section 10.2, such Indemnified Party shall promptly notify the
Indemnifying Party of such claims; provided, that the failure to so notify shall
not relieve the Indemnifying Party of its obligations hereunder, except to the
extent that the Indemnifying Party is actually and materially prejudiced
thereby. The Indemnifying Party shall have thirty (30) days after receipt of
such notice to assume the conduct and control, through counsel reasonably
acceptable to the Indemnified Party at the expense of the Indemnifying Party, of
the settlement or defense thereof and the Indemnified Party shall cooperate with
it in connection therewith; provided, that (i) the Indemnifying Party shall
permit the Indemnified Party to participate in such settlement or defense
through counsel chosen by such Indemnified Party, provided that the fees and
expenses of such counsel shall be borne by such Indemnified Party and (ii) the
Indemnifying Party shall promptly be entitled to assume the defense of such
action only to the extent the Indemnifying Party acknowledges its indemnity
obligation and assumes and holds such Indemnified Party harmless from and
against the full amount of any Loss resulting therefrom; provided, further, that
the Indemnifying Party shall not be entitled to assume control of such defense
and shall pay the fees and expenses of counsel retained by the Indemnified Party
if (i) the parties agree, reasonably and in good faith, that such third party
claim would give rise to Losses which are more than the amount indemnifiable by
such Indemnifying Party pursuant to this Article 10; (ii) the claim for
indemnification relates to or arises in connection with any criminal proceeding,
action, indictment, allegation or investigation; (iii) the claim seeks an
injunction or equitable relief against the Indemnified Party; (iv) the
Indemnified Party has been advised in writing by counsel that a reasonable
likelihood exists of a conflict of interest between the Indemnifying Party and
the Indemnified Party; (v) the Indemnified Party reasonably believes an adverse
determination with respect to the action, lawsuit, investigation, proceeding or
other claim giving rise to such claim for indemnification would be detrimental
to or injure the Indemnified Party’s reputation or future business prospects; or
(vi) upon petition by the Indemnified Party, the appropriate court rules that
the Indemnifying Party failed or is failing to vigorously prosecute or defend
such claim. Any Indemnified Party shall have the right to employ separate
counsel in any such action or claim and to participate in the defense thereof,
but the fees and expenses of such counsel shall not be at the expense of the
Indemnifying Party unless (x) the Indemnifying Party shall have failed, within a
reasonable time after having been notified by the Indemnified Party of the
existence of such claim as provided in the preceding sentence, to assume the
defense of such claim, (y) the employment of such counsel has been specifically
authorized in writing by the Indemnifying Party, or (z) the named parties to any
such action (including any impleaded parties) include both such Indemnified
Party and the Indemnifying Party and such Indemnified Party shall have been
advised in writing by such counsel that there may be one or more legal defenses
available to the Indemnified Party which are not available to the Indemnifying
Party, or available to the Indemnifying Party the assertion of which would be
adverse to the interests of the Indemnified Party. So long as the Indemnifying

 

56



--------------------------------------------------------------------------------

Party is reasonably contesting any such claim in good faith, the Indemnified
Party shall not pay or settle any such claim. Notwithstanding the foregoing, the
Indemnified Party shall have the right to pay or settle any such claim, provided
that in such event it shall waive any right to indemnity therefor by the
Indemnifying Party for such claim unless the Indemnifying Party shall have
consented to such payment or settlement. If the Indemnifying Party does not
notify the Indemnified Party within thirty (30) days after the receipt of the
Indemnified Party’s notice of a claim of indemnity hereunder that it elects to
undertake the defense thereof, the Indemnified Party shall have the right to
contest, settle or compromise the claim but shall not thereby waive any right to
indemnity therefor pursuant to this Agreement. The Indemnifying Party shall not,
except with the consent of the Indemnified Party, enter into any settlement that
is not entirely indemnifiable by the Indemnifying Party pursuant to this Article
10 and does not include as an unconditional term thereof the giving by the
Person or Persons asserting such claim to all Indemnified Parties of an
unconditional release from all liability with respect to such claim or consent
to entry of any judgment. The Indemnifying Party and the Indemnified Party shall
cooperate with each other in all reasonable respects in connection with the
defense of any claim, including making available records relating to such claim
and furnishing, without expense to the Indemnifying Party and/or its counsel,
such employees of the Indemnified Party as may be reasonably necessary for the
preparation of the defense of any such claim or for testimony as witnesses in
any proceeding relating to such claim.

 

§10.5 Exclusive Remedy. Except with respect to matters as to which injunctive
relief is being sought pursuant to Section 11.14 or otherwise, and to the extent
of such relief, and other than with respect to Taxes, the indemnification with
respect to which is dealt with in Article 9, and other than with respect to
registration rights, the indemnification with respect to which is dealt with in
Article 5, and other than for actions under United States securities laws, the
rights set forth in this Article 10 shall provide the sole and exclusive remedy
for any and all Losses with respect to any inaccuracy in or breach of the
representations or warranties or breach or nonperformance of any of the
covenants or agreements made by any Party in or pursuant to this Agreement;
provided, however, that nothing herein shall prevent any Party from bringing an
action based upon allegations of fraud or other intentional breach of this
Agreement or any of the other Transaction Documents.

 

ARTICLE 11

 

MISCELLANEOUS

 

§11.1 Expenses. The parties hereto shall be responsible for paying all of their
own expenses relating to the transactions contemplated by this Agreement,
including the fees and expenses of their respective counsel and financial
advisers (the “Professional Fees”). The Merger Consideration shall be reduced by
the number of shares of Parent Common Stock equal in value to the amount that
any such Professional Fees (exclusive of any fees or expenses paid to the
Company’s independent auditors in connection with the audit of the Company’s
financial statements for each of the fiscal years ended December 31, 2003 and
December 31, 2004) that are incurred, or that have been paid, by the Company
either: (a) exceed $150,000.00 as reflected in invoice

 

57



--------------------------------------------------------------------------------

delivered within five Business Days following the Closing Date; (b) are in
excess of the customary rates of the applicable service provider as reflected in
invoice delivered within five Business Days following the Closing Date; or (c)
are not set forth in an invoice delivered with five Business Days following the
Closing Date (collectively, the “Excess Professional Fees”); provided, however,
that the Merger Consideration shall not be so reduced if and to the extent that
the Excess Professional Fees have already reduced the Merger Consideration under
Section 2.4. Parent will be entitled to treat any Excess Professional Fees not
deducted from the Merger Consideration (or that is not reducing the Merger
Consideration pursuant to Section 2.4) as Losses recoverable under Article 10.

 

§11.2 Governing Law. The interpretation and construction of this Agreement, and
all matters relating hereto, shall be governed by the laws of the State of
Delaware applicable to agreements executed and to be performed solely within
such State.

 

§11.3 Jurisdiction; Agents for Service of Process. Any judicial proceeding
brought against any of the parties to this Agreement on any dispute arising out
of this Agreement or any matter related hereto may be brought in the courts of
San Francisco County in the State of California, or in the United States
District Court for the Northern District of California, or in the courts of
Travis County in the State of Texas, or in the United States District Court for
the Western District of Texas, and, by execution and delivery of this Agreement,
each of the parties to this Agreement accepts the non-exclusive jurisdiction of
such courts, and irrevocably agrees to be bound by any judgment rendered thereby
in connection with this Agreement. Each Shareholder shall appoint Representative
as agent to receive on such Shareholder’s behalf service of process in any
proceeding in any such court. The foregoing consents to jurisdiction and
appointments of agents to receive service of process shall not constitute
general consents to service of process in any state for any purpose except as
provided above and shall not be deemed to confer rights on any Person other than
the respective parties to this Agreement. The prevailing party or parties in any
such litigation shall be entitled to receive from the losing party or parties
all costs and expenses, including reasonable counsel fees, incurred by the
prevailing party or parties. Each Shareholder and Parent agree that service of
any process, summons, notice or document by U.S. registered mail to such party’s
address set forth above shall be effective service of process for any action,
suit or proceeding with respect to any matters for which it has submitted to
jurisdiction pursuant to this Section 11.3.

 

§11.4 Table of Contents; Captions. The table of contents and the Article and
Section captions used herein are for reference purposes only, and shall not in
any way affect the meaning or interpretation of this Agreement.

 

58



--------------------------------------------------------------------------------

§11.5 Notices. All notices or other communications that are required or
permitted to be given to the parties under this Agreement shall be sufficient in
all respects if given in writing and delivered in person, by telecopy, by
overnight courier, or by certified mail, postage prepaid, return receipt
requested, to the receiving party, in each case addressed as follows:

 

if to Shareholders, to

 

Representative

8701 N. Mopac Expressway, Suite 200

Austin, TX 78759

Telephone: (512) 464-8456

Facsimile: (512) 338-9432

Attn: Jeffrey T. McElroy

 

and if to Parent, to

 

Rainmaker Systems, Inc.

1800 Green Hills Road

Scotts Valley, CA 95066

Telephone: (831) 440-5007

Facsimile: (831) 430-9705

Attn: Steve Valenzuela, Chief Financial Officer

 

with a copy to:

 

White & Case LLP

Three Embarcadero Center

22nd Floor

San Francisco, CA 94111

Telephone: (415) 544-1120

Facsimile: (415) 544-0202

Attn: Kevin Fisher

 

or to such other address as such party may have given to the other by notice
pursuant to this Section. Notice shall be deemed given on the date of delivery,
in the case of personal delivery, electronic mail, or telecopy, or on the
delivery or refusal date, as specified on the return receipt in the case of
certified mail or on the tracking report in the case of overnight courier;
provided, however, that a notice of change of address shall be effective only
upon receipt thereof.

 

§11.6 Assignment; Parties in Interest. This Agreement may not be transferred,
assigned, pledged or hypothecated by any party hereto without the express
written consent of the other party hereto, other than by operation of law. This
Agreement shall be binding upon and shall inure to the benefit of the parties
hereto and their respective heirs, executors, administrators, successors and
permitted assigns.

 

§11.7 Counterparts; Faxed Signatures. This Agreement may be executed in two or
more counterparts, all of which taken together shall constitute one instrument.
Each of the parties hereto understands and agrees that this Agreement (and any
other document required herein) may be delivered by any party thereto either in
the form of an executed original or an executed original sent by facsimile
transmission to be followed promptly by mailing of a hard copy original, and
that receipt by any party of a facsimile transmitted document purportedly
bearing the signature of a Shareholder, the Company,

 

59



--------------------------------------------------------------------------------

Parent or Sub shall bind such Shareholder, the Company, Parent or Sub, as the
case may be, with the same force and effect as the delivery of a hard copy
original. Any failure by any party to receive the hard copy executed original of
this Agreement or any other document shall not diminish the binding effect of
receipt of the facsimile transmitted executed original of such document of the
party whose hard copy page was not received by such party.

 

§11.8 Entire Agreement. This Agreement, including the other documents referred
to herein which form a part hereof, contains the entire understanding of the
parties hereto with respect to the subject matter contained herein and therein.
This Agreement supersedes all prior agreements and understandings between the
parties with respect to such subject matter.

 

§11.9 Amendments. This Agreement may not be changed, and any of the terms,
covenants, representations, warranties and conditions cannot be waived, except
pursuant to an instrument in writing signed by Parent and Representative or, in
the case of a waiver, by the party waiving compliance.

 

§11.10 Severability. If any term, provision, agreement, covenant or restriction
of this Agreement is held by a court of competent jurisdiction or other
authority to be invalid, void or unenforceable, the remainder of the terms,
provisions, agreements, covenants and restrictions of this Agreement shall
remain in full force and effect and shall in no way be affected, impaired or
invalidated so long as the economic or legal substance of the transactions
contemplated hereby is not affected in any manner materially adverse to any
party hereto. Upon such a determination, the parties shall negotiate in good
faith to modify this Agreement so as to effect the original intent of the
parties as closely as possible in a reasonably acceptable manner in order that
the transactions contemplated hereby may be consummated as originally
contemplated to the fullest extent possible.

 

§11.11 Third Party Beneficiaries. Each party hereto intends that this Agreement
shall not benefit or create any right or cause of action in or on behalf of any
Person other than the parties hereto and the Indemnified Parties.

 

§11.12 No Strict Construction. The parties hereto have participated jointly in
the negotiation and drafting of this Agreement. In the event any ambiguity or
question of intent or interpretation arises, this Agreement shall be construed
as if drafted jointly by all parties hereto, and no presumption or burden of
proof shall arise favoring or disfavoring any party by virtue of the authorship
of any provision of this Agreement.

 

§11.13 Waiver of Jury Trial. Each of Parent and each Shareholder hereby waives,
to the fullest extent permitted by applicable Law, any right it may have to a
trial by jury in respect of any litigation as between the parties directly or
indirectly arising out of, under or in connection with this Agreement or the
transactions contemplated hereby or disputes relating hereto. Each of Parent and
each Shareholder (i) certifies that no representative, agent or attorney of the
other party has represented, expressly or otherwise that such other party would
not, in the event of litigation, seek to enforce the foregoing

 

60



--------------------------------------------------------------------------------

waiver and (ii) acknowledges that it and the other party have been induced to
enter into this Agreement by, among other things, the mutual waivers and
certifications in this Section 11.13.

 

§11.14 Specific Enforcement. The Parties agree that irreparable damage would
occur in the event that any of the provisions of this Agreement were not
performed in accordance with their specific terms or were otherwise breached.
Accordingly, the Parties shall be entitled to an injunction or injunctions to
prevent breaches of this Agreement and to enforce specifically the terms and
provisions of this Agreement, this being in addition to any other remedy to
which they are entitled at law or in equity.

 

§11.15 Consultation with Counsel. Each Shareholder has read and understands this
Agreement and each of the other documents, instruments and agreements referred
to herein. Each Shareholder has had the opportunity to discuss and review the
terms and provisions of this Agreement, and such other documents, instruments
and agreements, with the attorney of his choosing and each is aware of the legal
significance and risks of this Agreement and each such document, instrument and
agreement.

 

[Signatures follow]

 

61



--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the Parties hereto have executed this Agreement as of the
date first above written.

 

RAINMAKER SYSTEMS, INC. By:   /s/    MICHAEL SILTON        

Name:

  Michael Silton

Title:

  Chief Executive Officer CW ACQUISITION, INC. By:   /s/    MARTIN
HERNANDEZ        

Name:

  Martin Hernandez

Title:

  President QUARTER END, INC. By:   /s/    JOHN HOUTSMA        

Name:

  John Houtsma

Title:

  Chief Executive Officer REPRESENTATIVE /s/    JEFFREY T. MCELROY        
Jeffrey T. McElroy,
as Representative and as a Shareholder /s/    JOHN HOUTSMA         John Houtsma
/s/    DEAN COOPER         Dean Cooper /s/    EDWIN OKAMURA         Edwin
Okamura /s/    JEFFREY M. RYAN         Jeffrey M. Ryan /s/    CLINTON J.
HAUPTMEIER         Clinton J. Hauptmeier /s/    DUSTIN UREMOVICH         Dustin
Uremovich /s/    JIM LEWIS         Jim Lewis

 

Signature Page to Agreement and Plan of Merger



--------------------------------------------------------------------------------

 

Exhibit A

to

Agreement and Plan of Merger

dated as of February 8, 2005

by and among

Rainmaker Systems, Inc.,

Jeffrey T. McElroy,

The Shareholders Identified on Exhibit A hereto,

and

QuarterEnd, Inc.

 

Shareholders

 

   

Name of Shareholders

--------------------------------------------------------------------------------

        John Houtsma         Dean Cooper         Edwin Okamura         Jeff Ryan
        CJ Hauptmeier         Dustin Uremovich         Jeff McElroy         Jim
Lewis    

 

A-1